--------------------------------------------------------------------------------

Exhibit 10.2


$25,000,000




CREDIT AGREEMENT


among


PRIMO WATER CORPORATION,
as the Company,


CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY
FROM TIME TO TIME PARTY HERETO,
as Subsidiary Borrowers,


CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY
FROM TIME TO TIME PARTY HERETO,
as Guarantors,


THE LENDERS PARTY HERETO,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


Dated as of November 10, 2010




WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner


[image2.jpg]

As amended by the following:
First Amendment to Credit Agreement dated as of April 11, 2011
Second Amendment to Credit Agreement dated as of September 29, 2011
Third Amendment to Credit Agreement dated as of November 23, 2011
 

--------------------------------------------------------------------------------

Prepared by: [image3.jpg] 

     
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

  Page    
ARTICLE I  DEFINITIONS
1
 
Section 1.1
Defined Terms.
1
 
Section 1.2
Other Definitional Provisions.
37
 
Section 1.3
Accounting Terms.
37
 
Section 1.4
Time References.
38
 
Section 1.5
Execution of Documents.
38
ARTICLE II  THE LOANS; AMOUNT AND TERMS
38
 
Section 2.1
Revolving Loans.
38
 
Section 2.2
[Reserved].
40
 
Section 2.3
Letter of Credit Subfacility.
41
 
Section 2.4
Swingline Loan Subfacility.
45
 
Section 2.5
Fees.
47
 
Section 2.6
Commitment Reductions.
47
 
Section 2.7
Repayments.
48
 
Section 2.8
Default Rate and Payment Dates.
49
 
Section 2.9
Conversion Options.
50
 
Section 2.10
Computation of Interest and Fees; Usury.
51
 
Section 2.11
Pro Rata Treatment and Payments.
52
 
Section 2.12
Non-Receipt of Funds by the Administrative Agent.
54
 
Section 2.13
Inability to Determine Interest Rate.
56
 
Section 2.14
Yield Protection.
56
 
Section 2.15
Compensation for Losses; Eurocurrency Liabilities.
58
 
Section 2.16
Taxes.
59
 
Section 2.17
Indemnification; Nature of Issuing Lender’s Duties.
63
 
Section 2.18
Illegality.
64
 
Section 2.19
Replacement of Lenders.
65
 
Section 2.20
Cash Collateral.
66
 
Section 2.21
Defaulting Lenders.
67
ARTICLE III  REPRESENTATIONS AND WARRANTIES
69
 
Section 3.1
Financial Condition.
70
 
Section 3.2
No Material Adverse Effect; Internal Control Event.
70
 
Section 3.3
Corporate Existence; Compliance with Law; Patriot Act Information.
71
 
Section 3.4
Corporate Power; Authorization; Enforceable Obligations.
71
 
Section 3.5
No Legal Bar; No Default.
71
 
Section 3.6
No Material Litigation.
72
 
Section 3.7
Investment Company Act; etc.
72
 
Section 3.8
Margin Regulations.
72
 
Section 3.9
ERISA.
73
 
Section 3.10
Environmental Matters.
73
 
Section 3.11
Use of Proceeds.
74
 
Section 3.12
Subsidiaries; Joint Ventures; Partnerships.
74
 
Section 3.13
Ownership.
74

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 3.14
Consent; Governmental Authorizations.
75
 
Section 3.15
Taxes.
75
 
Section 3.16
Collateral Representations.
75
 
Section 3.17
Solvency.
77
 
Section 3.18
Compliance with FCPA.
77
 
Section 3.19
No Burdensome Restrictions.
77
 
Section 3.20
Brokers’ Fees.
78
 
Section 3.21
Labor Matters.
78
 
Section 3.22
Accuracy and Completeness of Information.
78
 
Section 3.23
Material Contracts.
78
 
Section 3.24
Insurance.
78
 
Section 3.25
Security Documents.
79
 
Section 3.26
Classification of Senior Indebtedness.
79
 
Section 3.27
Anti-Terrorism Laws.
79
 
Section 3.28
Compliance with OFAC Rules and Regulations.
79
 
Section 3.29
Authorized Officer.
80
 
Section 3.30
Regulation H.
80
 
Section 3.31
Consummation of Acquisition and IPO.
80
ARTICLE IV  CONDITIONS PRECEDENT
81
 
Section 4.1
Conditions to Initial Extensions of Credit on the Closing Date.
81
 
Section 4.2
Conditions to All Extensions of Credit After the Closing Date.
88
ARTICLE V  AFFIRMATIVE COVENANTS
90
 
Section 5.1
Financial Statements.
90
 
Section 5.2
Certificates; Other Information.
91
 
Section 5.3
Payment of Taxes and Other Obligations.
93
 
Section 5.4
Conduct of Business and Maintenance of Existence.
94
 
Section 5.5
Maintenance of Property; Insurance.
94
 
Section 5.6
Maintenance of Books and Records.
95
 
Section 5.7
Notices.
95
 
Section 5.8
Environmental Laws.
96
 
Section 5.9
Financial Covenants.
97
 
Section 5.10
Additional Guarantors.
98
 
Section 5.11
Compliance with Law.
98
 
Section 5.12
Pledged Assets.
98
 
Section 5.13
Hedging Agreements.
99
 
Section 5.14
Landlord Waivers.
99
 
Section 5.15
Further Assurances.
100
ARTICLE VI  NEGATIVE COVENANTS
103
 
Section 6.1
Indebtedness.
103
 
Section 6.2
Liens.
104
 
Section 6.3
Nature of Business.
106
 
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
107
 
Section 6.5
Advances, Investments and Loans.
108
 
Section 6.6
Transactions with Affiliates.
109
 
Section 6.7
Ownership of Subsidiaries; Restrictions.
109

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 6.8
Corporate Changes; Material Contracts.
109
 
Section 6.9
Limitation on Restricted Actions.
110
 
Section 6.10
Restricted Payments.
110
 
Section 6.11
Amendment of Subordinated Debt.
110
 
Section 6.12
Sale Leasebacks.
111
 
Section 6.13
No Further Negative Pledges.
111
 
Section 6.14
Account Control Agreements; Additional Bank Accounts.
111
ARTICLE VII  EVENTS OF DEFAULT
111
 
Section 7.1
Events of Default.
111
 
Section 7.2
Acceleration; Remedies.
115
ARTICLE VIII  THE ADMINISTRATIVE AGENT
115
 
Section 8.1
Appointment and Authority.
116
 
Section 8.2
Nature of Duties.
116
 
Section 8.3
Exculpatory Provisions.
116
 
Section 8.4
Reliance by Administrative Agent.
117
 
Section 8.5
Notice of Default.
118
 
Section 8.6
Non-Reliance on Administrative Agent and Other Lenders.
118
 
Section 8.7
Indemnification.
118
 
Section 8.8
Administrative Agent in Its Individual Capacity.
119
 
Section 8.9
Successor Administrative Agent.
119
 
Section 8.10
Collateral and Guaranty Matters.
120
 
Section 8.11
Bank Products.
121
ARTICLE IX  MISCELLANEOUS
121
 
Section 9.1
Amendments, Waivers, Consents and Release of Collateral.
121
 
Section 9.2
Notices.
124
 
Section 9.3
No Waiver; Cumulative Remedies.
126
 
Section 9.4
Survival of Representations and Warranties.
126
 
Section 9.5
Payment of Expenses and Taxes; Indemnity.
126
 
Section 9.6
Successors and Assigns; Participations.
128
 
Section 9.7
Right of Set off; Sharing of Payments.
133
 
Section 9.8
Table of Contents and Section Headings.
134
 
Section 9.9
Counterparts; Effectiveness; Electronic Execution.
134
 
Section 9.10
Severability.
135
 
Section 9.11
Integration.
135
 
Section 9.12
Governing Law.
135
 
Section 9.13
Consent to Jurisdiction; Service of Process and Venue.
135
 
Section 9.14
Confidentiality.
136
 
Section 9.15
Acknowledgments.
137
 
Section 9.16
Waivers of Jury Trial; Waiver of Consequential Damages.
137
 
Section 9.17
Patriot Act Notice.
138
 
Section 9.18
Resolution of Drafting Ambiguities.
138
 
Section 9.19
Subordination of Intercompany Debt.
138
 
Section 9.20
Continuing Agreement.
138
 
Section 9.21
[Reserved].
139
 
Section 9.22
Press Releases and Related Matters.
139

 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 9.23
Appointment of Company.
139
 
Section 9.24
No Advisory or Fiduciary Responsibility.
139
 
Section 9.25
Responsible Officers and Authorized Officers.
140
 
Section 9.26
Concerning Joint and Several Obligations of the Borrowers.
143
ARTICLE X  GUARANTY
144
 
Section 10.1
The Guaranty.
144
 
Section 10.2
Bankruptcy.
145
  Section 10.3 Nature of Liability.
145
 
Section 10.4
Independent Obligation.
145
  Section 10.5 Authorization.
145
  Section 10.6 Reliance.
145
  Section 10.7 Waiver.
145
  Section 10.8 Limitation on Enforcement.
147
  Section 10.9 Confirmation of Payment.
147

  
 
iv

--------------------------------------------------------------------------------

 
 
Schedules
         
Schedule 1.1(a)
 
Investments
Schedule 1.1(b)
 
Liens
Schedule 1.1(c)
 
Existing Letters of Credit
Schedule 3.3
 
Patriot Act Information
Schedule 3.12
 
Subsidiaries
Schedule 3.16(a)
 
Intellectual Property
Schedule 3.16(b)
 
Documents, Instruments and Tangible Chattel Paper
Schedule 3.16(c)
 
Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts, Uncertificated Investment Property
Schedule 3.16(d)
 
Commercial Tort Claims
Schedule 3.16(e)
 
Pledged Equity Interests
Schedule 3.16(f)(i)
 
Mortgaged Properties
Schedule 3.16(f)(ii)
 
Other Collateral Locations
Schedule 3.20
 
Broker’s Fees
Schedule 3.23
 
Material Contracts
Schedule 3.24
 
Insurance
Schedule 3.29
 
Authorized Officers
Schedule 6.1(b)
 
Indebtedness
           
Exhibits
         
Exhibit 1.1(a)
 
Form of Account Designation Notice
Exhibit 1.1(b)
 
Form of Assignment and Assumption
Exhibit 1.1(c)
 
Form of Joinder Agreement
Exhibit 1.1(d)
 
Form of Notice of Borrowing
Exhibit 1.1(e)
 
Form of Notice of Conversion/Extension
Exhibit 1.1(f)
 
Form of Permitted Acquisition Certificate
Exhibit 1.1(g)
 
Form of Bank Product Provider Notice
Exhibit 2.1(a)
 
Form of Funding Indemnity Letter
Exhibit 2.1(e)
 
Form of Revolving Loan Note
Exhibit 2.4(d)
 
Form of Swingline Loan Note
Exhibit 4.1(b)
 
Form of Officer’s Certificate
Exhibit 4.1(d)
 
Form of Landlord Waiver
Exhibit 4.1(g)
 
Form of Solvency Certificate
Exhibit 4.1(p)
 
Form of Financial Condition Certificate
Exhibit 5.2(b)
 
Form of Officer’s Compliance Certificate
Exhibit 5.2(d)
 
Form of Borrowing Base Certificate

 
 
v

--------------------------------------------------------------------------------

 
 
THIS CREDIT AGREEMENT, dated as of November 10, 2010, is by and among PRIMO
WATER CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Borrowers (as hereinafter defined), the Guarantors (as hereinafter defined), the
Lenders (as hereinafter defined) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:


WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $25,000,000, as more particularly described herein;
and


WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I


DEFINITIONS


Section 1.1           Defined Terms.


As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:


“Account” shall have the meaning set forth in the UCC, together with any
guaranties, letters of credit, Letter-of-Credit Rights (as defined in the UCC),
and other security therefor, including Supporting Obligations (as defined in the
UCC).


“Account Debtor” shall mean a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument (in each case, as such term defined in
the UCC).


“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).


“Accounts Receivable Report” shall have the meaning set forth in Section 5.2(d).


“Acquired Business” shall mean certain assets of the Sellers sold pursuant to
the Acquisition Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” shall mean the acquisition, and all transactions related thereto,
of the Acquired Business pursuant to the Acquisition Documents.


“Acquisition Documents” shall mean (a) that certain Asset Purchase Agreement
dated as of June 1, 2010 by and among the Company, as the purchaser and the
Sellers, as the sellers, and (b) any other material agreement, document or
instrument executed in connection with the foregoing, in each case as in effect
on the Closing Date.


“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.


“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.


“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1.50% and (c) the sum of (i) LIBOR (as
determined pursuant to the definition of LIBOR), for an Interest Period of one
(1) month commencing on such day plus (ii) 1.00%, in each instance as of such
date of determination.  For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate.  Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs.  The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) (A) that it is unable to
sufficiently ascertain the Federal Funds Effective Rate or (B) that the Prime
Rate or LIBOR no longer accurately reflects an accurate determination of the
prevailing Prime Rate or LIBOR, the Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Alternate Base Rate,
until the circumstances giving rise to such inability no longer exist.  Any
change in the Alternate Base Rate due to a change in any of the foregoing will
become effective on the effective date of such change in the Federal Funds Rate,
the Prime Rate or LIBOR for an Interest Period of one (1)
month.  Notwithstanding anything contained herein to the contrary, to the extent
that the provisions of Section 2.13 shall be in effect in determining LIBOR
pursuant to clause (c) hereof, the Alternate Base Rate shall be the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1.50%.
 
 
2

--------------------------------------------------------------------------------

 


“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.


“Amended and Restated Articles of Incorporation” shall mean the Fifth Amended
and Restated Articles of Incorporation of the Company to be filed with the
Secretary of State of the State of Delaware on or before the Closing Date.


“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Total Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall
be the percentage set forth under the column “LIBOR Margin & Letter of Credit
Fee”, (c) the Letter of Credit Fee shall be the percentage set forth under the
column “LIBOR Margin & Letter of Credit Fee”, and (d) the Commitment Fee shall
be the percentage set forth under the column “Commitment Fee”:


Applicable Margin
 
 
Level
 
Total Leverage Ratio
 
LIBOR Margin
& Letter of Credit Fee
 
Base Rate
Margin
 
Commitment
Fee
I
Less than 2.00 to 1.00
3.25%
2.25%
0.400%
II
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
3.50%
2.50%
0.400%
III
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
3.75%
2.75%
0.500%
IV
Greater than or equal to 3.00 to 1.00
4.00%
3.00%
0.500%

 
 
3

--------------------------------------------------------------------------------

 
 
The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Company the quarterly financial information (in the
case of the first three fiscal quarters of the Company’s fiscal year), the
annual financial information (in the case of the fourth fiscal quarter of the
Company’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Margin shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  After the
Closing Date, if the Credit Parties shall fail to provide the financial
information or certifications in accordance with the provisions of Sections
5.1(a), 5.1(b) and 5.2(b), the Applicable Margin shall, on the date five (5)
Business Days after the date by which the Credit Parties were so required to
provide such financial information or certifications to the Administrative Agent
and the Lenders, be based on Level IV until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Total Leverage
Ratio.  Notwithstanding the foregoing, the initial Applicable Margins shall be
as set forth in Level I until the financial information and certificates
required to be delivered pursuant to Section 5.1 and 5.2 for the first full
fiscal quarter to occur following the Third Amendment Effective Date have been
delivered to the Administrative Agent.  In the event that any financial
statement or certification delivered pursuant to Sections 5.1 or 5.2 is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Company shall immediately (a) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (b) determine the
Applicable Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto.  It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and 7.2.


“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentage shall be
determined based on the Commitments most recently in effect, giving effect to
any assignments.


“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.


“Approved Trade Letters of Credit” shall mean irrevocable letters of credit, in
form and substance acceptable to the Administrative Agent (in its sole
discretion) that are issued by an issuer satisfactory to the Administrative
Agent (in its sole discretion) (and if requested by the Administrative Agent,
such letter of credit or the proceeds thereof, as the Administrative Agent (in
its sole discretion), shall require, shall have been assigned to the
Administrative Agent) which names a Credit Party as beneficiary and supports
purchase orders from customers of such Credit Party in form, content and all
other respects satisfactory to the Administrative Agent (in its sole discretion)
which cover the purchase of Inventory that is not otherwise included in the
Borrowing Base.
 
 
4

--------------------------------------------------------------------------------

 
 
“Arranger” shall mean WFS.


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.


“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.29.


“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Bank Product and (ii) the maximum dollar
amount (if reasonably capable of being determined) of obligations arising
thereunder (the “Bank Product Amount”).  The Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the Bank
Product Provider.  Any Bank Product established from and after the time that the
Lenders have received written notice from the Company or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 9.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b).
 
“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.
 
“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.
 
“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary that is permitted by Section 6.1(e) to the extent
that (a) such Person is a Lender, an Affiliate of a Lender or any other Person
that was a Lender (or an Affiliate of a Lender) at the time it entered into the
Bank Product but has ceased to be a Lender (or whose Affiliate has ceased to be
a Lender) under the Credit Agreement or (b) such Person is a Lender or an
Affiliate of a Lender on the Closing Date and the Bank Product was entered into
on or prior to the Closing Date (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender).
 
“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).
 
 
5

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).


“Borrowers” shall mean the Company and the Subsidiary Borrowers.


“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the sum of (a) 85% of the total amount of Eligible Accounts Receivable plus
(b) 45% of the total amount of Eligible Cooler Inventory plus (c) 40% of the
total amount of Eligible Non-Cooler Inventory; provided, that such amount shall
in no event exceed $3,000,000 as of any date plus (d) 60% of the total amount of
the undrawn amount of Approved Trade Letters of Credit, in each case based on
the most recently delivered Borrowing Base Certificate delivered by the Company
pursuant to Section 5.2(d); provided, however, that at no time shall the portion
of the Revolving Committed Amount attributable to Inventory exceed 50% of the
aggregate Borrowing Base and of the portion attributable to Inventory, no more
than one-half shall be applicable to Placed Inventory.


“Borrowing Base Certificate” shall have the meaning set forth in Section 5.2(d).


“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.


“Bottled Water Product Inventory” shall mean (a) all bottles and other
containers that hold or contain, or are intended for use to hold or contain, the
Credit Parties bottled water products; (b) all caps, labels (whether or not
affixed to any such bottles or other containers), and minerals necessary to
produce the Credit Parties’ bottled water products; and (c) all drinking water
contained in any such bottles and other containers at any time, in each case
whether Controlled Inventory or Placed Inventory.  Bottled Water Product
Inventory shall be treated as Inventory for purposes of the Borrowing Base at
the lower of cost or fair market value, whether classified on the books of the
Credit Parties as inventory or as fixed assets.


“Business” shall have the meaning set forth in Section 3.10.


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.


“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.


“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty (30)
days with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to Rule
2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily
of cash and cash equivalents set forth in clauses (a) through (e) above and of
which 95% shall at all times be comprised of First Tier Securities (as defined
in Rule 2a-7) and any remaining amount shall at all times be comprised of Second
Tier Securities (as defined in Rule 2a-7) and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.


“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.
 
 
7

--------------------------------------------------------------------------------

 
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” shall mean at any time from and after the Closing Date, the
occurrence of any of the following events:  (a) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35%) or more of the then outstanding Voting
Stock of the Company; or (b) the replacement of a majority of the Board of
Directors of the Company over a two-year period from the directors who
constituted the Board of Directors at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of the Company then still in office who either were members
of such Board of Directors at the beginning of such period or whose election as
a member of such Board of Directors was previously so approved; or (c) the
Company shall fail, directly or indirectly, to legally and beneficially own 100%
of the Equity Interests of each Subsidiary Borrower.


“Closing Date” shall mean the date of this Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity.


“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.
 
 
8

--------------------------------------------------------------------------------

 


“Commitment Fee” shall have the meaning set forth in Section 2.5(a).


“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.


“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.


“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Company and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 412 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.


“Company” shall have the meaning set forth in the first paragraph of this
Agreement.


“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.


“Consolidated Capital Expenditures” shall mean, for any fiscal quarter, all
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such fiscal quarter that in accordance with GAAP would be classified
as capital expenditures, including, without limitation, Capital Lease
Obligations, but excluding any Permitted Acquisition and any capital
expenditures for the purchase of Bottled Water Product Inventory.


“Consolidated EBIT” shall mean, as of any date of determination for the four (4)
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such
period:  (i) Consolidated Interest Expense for such period, (ii) tax expense
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of the Credit Parties and their Subsidiaries for such period,
(iii) transaction fees and expenses associated with the Transactions as
reasonably agreed to between the Company and the Administrative Agent, (iv)
non-cash and/or non-recurring charges (including non-cash impairment charges,
non-cash compensation expense and non-cash equity charges) of the Credit Parties
and their Subsidiaries for such period in connection with the Acquisition and
the IPO in an amount not to exceed $13,070,000 (of which not more than
$4,925,000 shall be made in cash) and (v) other non-cash and/or non-recurring
charges of the Credit Parties and their Subsidiaries for such period (including
non-cash impairment charges, non-cash compensation expense, non-cash equity
charges, non-recurring charges related to the consummation of any Permitted
Acquisition and changes in the fair value of assets and liabilities in
accordance with GAAP) in an amount agreed to between the Company and the
Administrative Agent minus (c) non-cash charges previously added back to
Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period minus
 
 
9

--------------------------------------------------------------------------------

 
 
(d) any other non-recurring cash or non-cash gains during such period
(including, without limitation, (i) gains (or, to the extent approved by the
Administrative Agent, plus losses) from the sale or exchange of assets
(excluding the sale or exchange in inventory in the ordinary course of business)
and (ii) gains (or, to the extent approved by the Administrative Agent, plus
losses) from early extinguishment of Indebtedness or Hedging Agreements of the
Credit Parties and their Subsidiaries) plus (e) for any portion of such period
which includes any period set forth below, the amount set forth opposite such
period (representing the agreed-upon Consolidated EBIT of the Acquired Business
for such period):


Period
 
Amount
         
October 1, 2009 through December 31, 2009
  $ 1,362,000  
January 1, 2010 through March 31, 2010
  $ 1,536,000  
April 1, 2010 through June 30, 2010
  $ 1,630,000  
July 1, 2010 through September 30, 2010
  $ 2,102,000  
October 1, 2010 through Closing Date
  $ 936,000  



“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated EBIT for such period plus (b)  to the extent deducted in
calculating Consolidated Net Income for such period, depreciation and
amortization expense of the Credit Parties and their Subsidiaries for such
period plus (c) for any portion of such period which includes any of the periods
set forth below, the amount set forth opposite such period (representing the
agreed-upon depreciation and amortization expense of the Acquired Business for
such period):


Period
 
Amount
         
October 1, 2009 through December 31, 2009
  $ 628,000  
January 1, 2010 through March 31, 2010
  $ 681,000  
April 1, 2010 through June 30, 2010
  $ 679,000  
July 1, 2010 through September 30, 2010
  $ 698,000  
October 1, 2010 through Closing Date
  $ 311,000  



“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their
Subsidiaries on a Consolidated basis.  For purposes of all computations of
Consolidated Interest Expense for the fiscal quarter ending December 31, 2010,
Consolidated Interest Expense for such quarter shall be computed by measuring
actual Consolidated Interest Expense from the Closing Date through December 31,
2010 (the “Stub Period”), dividing such amount by the number of days in the Stub
Period and then multiplying such daily amount by ninety-one (91).


“Consolidated Net Income” shall mean, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, the net income
(excluding (a) extraordinary losses and gains, (b) gains (or, to the extent
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed), losses) from Dispositions not in the ordinary course of
business, (c) gains (or, to the extent approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed), losses) from the
early extinguishment of Indebtedness, (d) all non-cash income, (e) interest
income and (f) tax credits, rebates and other tax benefits) of the Credit
Parties and their Subsidiaries on a Consolidated basis for such period, all as
determined in accordance with GAAP .


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Inventory” shall mean (a) Bottled Water Product Inventory in the
possession of a Credit Party or a Manufacturer or Distributor; and (b) Cooler
Inventory in the possession of a Credit Party.


“Cooler Inventory” means all Inventory of the Credit Parties that consists of
containers that hold, dispense, refrigerate and warm the Credit Parties 3 or 5
gallon Bottled Water Product Inventory, in each case whether Controlled
Inventory or Placed Inventory. The Cooler Inventory shall be treated as
Inventory for purposes of the Borrowing Base at the lower of cost or fair market
value.


“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.


“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.
 
 
11

--------------------------------------------------------------------------------

 


“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a Bank
Product).


“Credit Party” shall mean any of the Borrowers or the Guarantors.


“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, but subject to the restrictions
contained in the definition of Bank Product, all Bank Product Debt.


“Default” shall mean any event which, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.


“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin,
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable
to LIBOR Rate Loans plus (C) 2.00% per annum, (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin applicable to
Letter of Credit Fees plus 2.00% per annum and (c) when used with respect to any
other fee or amount due hereunder, a rate equal to (A) the Alternate Base Rate
plus (B) the Applicable Margin, if any, applicable to Alternate Base Rate Loans
plus 2.00% per annum.


“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that, as
determined by the Administrative Agent (with notice to the Company of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within five Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Company or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or, except in
connection with a good faith dispute, under other agreements in which it commits
to extend credit, (c) has failed, within five Business Days after request by the
Administrative Agent, acting in good faith, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder,
unless such failure is the subject of a good faith dispute (provided, that such
Lender shall cease to be a Defaulting Lender upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
 
12

--------------------------------------------------------------------------------

 


“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Article 9 of the UCC) over the deposit account(s) described therein, as the same
may be amended, modified, extended, restated, replaced, or supplemented from
time to time.


“Disposition” shall have the meaning set forth in Section 6.4.


“Distributor” shall mean any Person located within the United States of America
with whom a Credit Party has contracted for distribution of Bottled Water
Product Inventory between Manufacturers and Retailers.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Eligible Accounts Receivable” shall mean all Accounts in Dollars evidenced by a
paper invoice or electronic equivalent (valued at the face amount of such
invoice, less maximum discounts, credits and allowances which may be taken by
Account Debtors on such Accounts, and net of any sales tax, finance charges or
late payment charges included in the invoiced amount) created or acquired by a
Credit Party arising from the sale of Inventory and/or the provision of certain
services in such Credit Party’s ordinary course of business (as approved by the
Administrative Agent) in which the Administrative Agent has a first priority,
perfected security interest, but excluding, without duplication:


(a)            Accounts outstanding for longer than (i) ninety (90) days from
original invoice date or (ii) sixty (60) days from the original due date,
whichever is shorter;


(b)            all Accounts owed by an Account Debtor if more than fifty percent
(50%) of the Accounts owed by such Account Debtor to any Credit Party are deemed
ineligible hereunder pursuant to clause (a);


(c)            Accounts owing from any Affiliate of any Credit Party;
 
 
13

--------------------------------------------------------------------------------

 


(d)            Accounts owed by a creditor of any Credit Party to the extent of
the amount of the indebtedness of such Credit Party to such creditor;


(e)            Accounts which are in dispute or subject to any counterclaim,
contra-account, volume rebate, cooperative advertising accrual, deposit or
offset, in each case to the extent of such counterclaim, contra-account, volume
rebate, cooperative advertising accrual, deposit or offset;


(f)            Accounts owing by any Account Debtor which is not solvent and
able to pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business;


(g)            Accounts arising from a sale on a bill-and-hold, guaranteed sale,
or sale-on-approval basis or from the delivery of Bottled Water Product
Inventory to a Retailer on a consignment or similar basis prior to the sale
thereof by the Retailer to consumer(s);


(h)            Accounts owed by an Account Debtor that (1) is a Sanctioned
Person or (2) is located outside of the United States of America unless, in its
sole and absolute discretion, the Administrative Agent agrees to allow such
Account to be an Eligible Account and such Account is supported by a letter of
credit or credit insurance assigned to the Administrative Agent and which is
issued by a financial institution and in an amount and on terms which are
acceptable to the Administrative Agent in its sole and absolute discretion;


(i)             Accounts owed by the United States of America or other
governmental or quasi-governmental unit, agency or subdivision unless the
applicable Credit Party shall have complied with all applicable federal and
state assignment of claims laws;


(j)             Accounts as to which the goods giving rise to the Account have
not been delivered to and accepted by the Account Debtor or the service giving
rise to the Account has not been completely performed or which do not represent
a final sale;


(k)            Accounts evidenced by a note or other Instrument (as defined in
the UCC) or Chattel Paper (as defined in the UCC) or reduced to judgment;


(l)             Accounts for which the total of all Accounts from an Account
Debtor (together with the Affiliates of the Account Debtor) exceed fifty percent
(50%) until the first anniversary of the Third Amendment Effective Date and
twenty-five (25%) thereafter of the total Accounts of the Credit Parties (to the
extent of such excess); provided, however, that this “concentration limitation”
shall not apply to Accounts from Lowes Home Improvement or Wal-Mart Stores,
Inc.;


(m)           Accounts which, by contract, subrogation, mechanics’ lien laws or
otherwise, are subject to claims by any Credit Party’s creditors or other third
parties or which are owed by Account Debtors as to whom any creditor of any
Credit Party (including any bonding company) has lien or retainage rights,
unless such lien or retainage rights have been effectively waived in writing by
such creditor;
 
 
14

--------------------------------------------------------------------------------

 
 
(n)            Accounts owed by an Account Debtor which are located in a
jurisdiction where any Credit Party is required by such jurisdiction to qualify
to transact business or to file reports in order to seek judicial enforcement of
the Account, unless such Credit Party has so qualified or filed;


(o)            Accounts owed by an Account Debtor who disputes the liability
therefore to the extent of such dispute; and


(p)            Accounts owed by an Account Debtor that shall be the subject of
any proceeding of the type described in Section 7.1(a) or (f).
 
                                No Account shall be an Eligible Account if any
representation, warranty or covenant herein relating thereto shall be untrue,
misleading or in default in any material respect.


“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing and so long as the primary syndication of the
Loans has been completed as determined by Wells Fargo, or at least ninety (90)
days have elapsed since the Closing Date, the Company (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) any Credit Party or any of
the Credit Party’s Affiliates or Subsidiaries (B) unless an Event of Default has
occurred and is continuing, any competitor of the Company or any of its
Subsidiaries or any Affiliate of any such competitor; (C) any Person holding
Subordinated Debt of the Credit Parties or any of such Person’s Affiliates, (D)
any Defaulting Lender (or any of their Affiliates), or (E) any Foreign Lender
who is not legally entitled to deliver to the Company and the Administrative
Agent the items in Section 2.1(f)(ii) demonstrating its full exemption from
withholding tax with respect to payments made under any Credit Document.


“Eligible Cooler Inventory” shall mean (a) Bottled Water Product Inventory in
the possession of a Credit Party or a Manufacturer or Distributor; and
(b) Cooler Inventory in the possession of a Credit Party; provided, however
Bottled Water Product Inventory and Cooler Inventory shipped from a Credit Party
to a Manufacturer or Distributor which is in transit to the applicable location
shall not be Eligible Cooler Inventory.


“Eligible Inventory” shall mean Eligible Cooler Inventory and Eligible
Non-Cooler Inventory.


“Eligible Non-Cooler Inventory” shall mean all Controlled Inventory and Placed
Inventory acquired by a Credit Party in the ordinary course of its business as
presently conducted consisting of raw materials, work-in-process and finished
goods, valued at the lower of cost or fair market value on a first-in, first-out
basis, but excluding, however, in any event, without limitation of the
foregoing, unless otherwise approved by the Administrative Agent, any such
Inventory which:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)            is not at all times subject to a duly perfected, first priority
security interest in favor of the Administrative Agent (other than any rights of
Distributors and Manufacturers in the ordinary course of business and with
respect to the rights of Retailers and others under the UCC as to Placed
Inventory);


(b)            is not in good and saleable condition;


(c)            is on consignment from, or subject to any repurchase agreement
with any supplier (other than with respect to Placed Inventory);


(d)           constitutes returned (other than empty bottles for the Credit
Parties bottled water products returned to a Credit Party or a Distributor or
Manufacturer in the ordinary course of business) or repossessed, damaged,
defective, obsolete, or slow-moving goods as determined by the Administrative
Agent;
 
(e)            does not conform in any material respect to the warranties and
representations set forth in the Credit Documents in respect of Inventory or
Collateral generally;


(f)             is subject to a negotiable document of title (unless issued or
endorsed to the Administrative Agent);


(g)            is subject to any license or other agreement that limits or
restricts any Credit Party’s or the Administrative Agent’s right to sell or
otherwise dispose of such Inventory (unless the licensor and the applicable
Credit Party enter into a licensor waiver in form and substance satisfactory to
the Administrative Agent);
 
(h)           is located at a collateral location with respect to which, if not
owned and controlled by a Credit Party, the Administrative Agent has not
received from the Person owning such property or in control thereof a Third
Party Waiver (unless reserves are imposed with regard thereto as determined by
the Administrative Agent in its sole and absolute discretion) (other than Placed
Inventory in the possession of a Retailer);


(i)             consists of any packaging materials (other than bottles for any
Credit Parties bottled water products, caps and labels therefor and minerals for
use with such bottled water), supplies or promotional materials;


(j)             has been returned to, or repossessed by, a Credit Party (other
than empty bottles for any Credit Parties bottled water products returned to a
Credit Party or a Distributor or Manufacturer in the ordinary course of
business);


(k)            qualifies as Eligible Cooler Inventory; or
 
 
16

--------------------------------------------------------------------------------

 
 
(l)             is Controlled Inventory or Placed Inventory that has been
shipped from a Credit Party to a Manufacturer or Distributor which is in transit
to the applicable location; or


(m)           which the Administrative Agent otherwise in its reasonable
discretion deems not to be Eligible Inventory.


“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.


“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Credit Document,
(a) any Other Connection Taxes (including, without limitation, Net Income
Taxes), (b) any U.S. federal withholding Tax imposed by a law in effect at the
time a Foreign Lender (other than an assignee under Section 2.19) becomes a
party hereto (or designates a new lending office), with respect to any payment
made by or on account of any obligation of a U.S. Borrower to such Foreign
Lender, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of the assignment (or designation of a new lending
office), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.16(a), (c) Taxes attributable to a Foreign Lender’s
failure to comply with Section 2.16(f), (d) any withholding Tax imposed on any
payment of fees pursuant to Section 2.5 and (e) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012.
 
 
17

--------------------------------------------------------------------------------

 


“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.


“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations
with respect thereto or official interpretations thereof.


“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.


“Fee Letters” shall mean (a) the letter agreement dated September 27, 2010,
addressed to the Company from Wells Fargo and WFS and (b) the letter agreement
dated September 27, 2010, addressed to the Company from Wells Fargo, WFS, Bank
of America, N.A. and Branch Banking & Trust Company, in each case as amended,
modified, extended, restated, replaced, or supplemented from time to time.


“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


“Foreign Lender” shall mean any Lender or Issuing Lender, (a) with respect to
any Borrower other than a U.S. Borrower, that is treated as foreign by the
jurisdiction in which such Borrower is resident for tax purposes, and (b) with
respect to any U.S. Borrower, that, (i) is not a U.S. Person, or (ii) is a
partnership or other entity treated as a partnership for U.S. federal income tax
purposes that is a U.S. Person, but only to the extent the beneficial owners
(including indirect partners if its direct partners are partnerships for U.S.
federal income tax purposes that are U.S. Persons) are not U.S. Persons.


“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
 
 
18

--------------------------------------------------------------------------------

 


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e),
(i), and (n) of such definition).


“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.


“Government Acts” shall have the meaning set forth in Section 2.17.


“Government Contract” shall mean any contract entered into between any Credit
Party or any of its Subsidiaries and the government of the United States of
America, or any department, agency, public corporation, or other instrumentality
or agent thereof or any state government or any department, agency or
instrumentality or agent thereof providing for the sale of products or services
to a Governmental Authority.


“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”


“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantor” shall mean the Domestic Subsidiaries of the Company (other than the
Subsidiary Borrowers) as are, or may from time to time become parties to this
Agreement.


“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.


“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
herein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made, or, if such amount is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
 
19

--------------------------------------------------------------------------------

 
 
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations plus any accrued
interest thereon, (i) all net obligations of such Person under Hedging
Agreements, (j) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Equity Interests issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon, (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such obligations are recourse to such Person and
(n) obligations of such Person under non-compete agreements to the extent such
obligations are quantifiable contingent obligations of such Person under GAAP.
 
 
20

--------------------------------------------------------------------------------

 


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Indemnitee” shall have the meaning set forth in Section 9.5(b).


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.


“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.


“Intercompany Debt” shall have the meaning set forth in Section 9.19.


“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.


“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan having an Interest Period longer than three months, (i) each three (3)
month anniversary following the first day of such Interest Period and (ii) the
last day of such Interest Period and (d) as to any Loan which is the subject of
a mandatory prepayment required pursuant to Section 2.7(b), the date on which
such mandatory prepayment is due.


“Interest Period” shall mean, with respect to any LIBOR Rate Loan,


(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six, months thereafter, subject to availability to all
applicable Lenders, as selected by the applicable Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and


(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six, months thereafter, subject to availability to all
applicable Lenders, as selected by the applicable Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:


(i)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)         if the applicable Borrower shall fail to give notice as provided
above, the applicable Borrower shall be deemed to have selected an Alternate
Base Rate Loan to replace the affected LIBOR Rate Loan;


(iv)         no Interest Period in respect of any Loan shall extend beyond the
Maturity Date; and


(v)         no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.


“Internal Control Event” shall mean a material weakness in, or material fraud
that involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.


“Inventory” shall have the meaning set forth in the UCC.


“Inventory Report” shall have the meaning set forth in Section 5.2(d).


“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.


“IPO” shall mean an equity issuance on or before the Closing Date by the Company
consisting of an underwritten primary public offering of the common Equity
Interests of the Company (i) pursuant to the IPO Documents (including without
limitation an effective registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act) and (ii) resulting in
cash equity proceeds in an amount sufficient to consummate the Acquisition and
cause all principal, interest and other amounts outstanding in connection with
existing subordinated debt of the Credit Parties (including the Acquired
Business) to be paid in full; and shall include the exercise thereafter of any
over-allotment option that exists based on over-subscriptions as of the Closing
Date.
 
 
22

--------------------------------------------------------------------------------

 


“IPO Documents” shall mean the Form S-1 Registration Statement filed by the
Company which became effective on October 18, 2010, as declared effective by the
SEC.


“Issuing Lender” shall mean, with respect to any Existing Letter of Credit and
all other Letters of Credit, Wells Fargo, together with any successor.


“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).


“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.


“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.


“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment and/or Revolving Commitment Percentage.


“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement.


“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.5(c).


“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period
selected.  Notwithstanding the foregoing, for purposes of this Agreement, LIBOR
shall in no event be less than 1.50% at any time.
 
 
23

--------------------------------------------------------------------------------

 


“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.


“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing.


“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.


“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Revolving Commitment Percentage of the LOC Committed
Amount.


“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).


“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.


“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.


“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).


“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).
 
 
24

--------------------------------------------------------------------------------

 


“Manufacturer” shall mean a Person located within the United States of America
with whom a Credit Party has contracted for the manufacturer and production of
Bottled Water Product Inventory.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets, condition (financial or otherwise) of
the Borrowers or of the Company and its Subsidiaries taken as a whole, (b) the
ability of the Borrowers or any Guarantor to perform its obligations, when such
obligations are required to be performed, under this Agreement, any of the Notes
or any other Credit Document or (c) the validity or enforceability of this
Agreement, any of the Notes or any of the other Credit Documents, the
Administrative Agent’s Liens (for the benefit of the Secured Parties) on the
Collateral or the priority of such Liens or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.


“Material Contract” shall mean (a) any contract or other agreement listed on
Schedule 3.23, (b) any contract or other agreement, written or oral, of the
Credit Parties or any of their Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $1,500,000 per annum, (c) any
contract or other agreement, written or oral, of the Credit Parties or any of
their Subsidiaries representing at least $4,000,000 of the total Consolidated
revenues of the Credit Parties and their Subsidiaries for any fiscal year and
(d) any other contract, agreement, permit or license, written or oral, of the
Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the Company
that, together with its Subsidiaries, (a) generates more than 5% of Consolidated
EBITDA on a Pro Forma Basis for the four (4) fiscal quarter period most recently
ended or (b) owns more than 5% of the Consolidated Assets as of the last day of
the most recently ended fiscal quarter of the Company; provided, however, that
if at any time there are Domestic Subsidiaries which are not classified as
“Material Domestic Subsidiaries” but which collectively (i) generate more than
10% of Consolidated EBITDA on a Pro Forma Basis or (ii) own more than 10% of the
Consolidated Assets as of the last day of the most recently ended fiscal quarter
of the Company, then the Company shall promptly designate one or more of such
Domestic Subsidiaries as Material Domestic Subsidiaries and cause any such
Domestic Subsidiaries to comply with the provisions of Section 5.10 such that,
after such Domestic Subsidiaries become Guarantors hereunder, the Domestic
Subsidiaries that are not Guarantors shall (iii) generate less than 10% of
Consolidated EBITDA and (iv) own less than 10% of the Consolidated Assets.


“Material Government Contract” shall mean a Government Contract that is a
Material Contract.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
 
 
25

--------------------------------------------------------------------------------

 


“Maturity Date” shall mean the date that is three years following the Closing
Date; provided, however, if such date is not a Business Day, the Maturity Date
shall be the next Business Day.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Administrative Agent in an amount
satisfactory to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.


“Mortgaged Property” shall mean any owned real property of a Credit Party listed
on Schedule 3.16(f)(i) and any other owned real property of a Credit Party that
is or will become encumbered by a Mortgage Instrument in favor of the
Administrative Agent pursuant to the requirements of Section 5.12 of this
Agreement.


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Credit Document,
(a) any Taxes imposed on or measured by such recipient’s overall net income
(however denominated), or any franchise Taxes imposed on such recipient in lieu
of net income Taxes by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, and (b) any branch profits Taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which any Borrower is
located.


“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.


“Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline Loan
Note, collectively, separately or individually, as appropriate.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).
 
 
26

--------------------------------------------------------------------------------

 


“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).


“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.


“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Credit Party under any Credit
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).


“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.


“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.


“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.
 
 
27

--------------------------------------------------------------------------------

 
 
“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.


“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.


“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) a Person
that is incorporated, formed or organized in the United States by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as:


(i)          no Default or Event of Default shall then exist or would exist
after giving effect thereto;


(ii)         the Credit Parties shall demonstrate to the reasonable satisfaction
of the Administrative Agent that, after giving effect to the acquisition on a
Pro Forma Basis, (A) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9 and (B) the Senior Leverage Ratio
shall be 0.25 to 1.0 less than the then applicable level set forth in Section
5.9;


(iii)        the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest in all property
(including, without limitation, Equity Interests) acquired with respect to the
Target in accordance with the terms of Sections 5.10 and 5.12 and the Target, if
a Person, shall have executed a Joinder Agreement in accordance with the terms
of Section 5.10;
 
 
28

--------------------------------------------------------------------------------

 


(iv)        the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, (C) Consolidated projected income statements of
the Company and its Subsidiaries (giving effect to such acquisition), and
(D) not less than five (5) Business Days prior to the consummation of any
Permitted Acquisition with a purchase price in excess of $1,000,000, a
certificate substantially in the form of Exhibit 1.1(f), executed by an
Authorized Officer of the Company certifying that such Permitted Acquisition
complies with the requirements of this Agreement;


(v)         the Target shall have earnings before interest, taxes, depreciation
and amortization for the four fiscal quarter period prior to the acquisition
date, and after giving effect to any pro forma adjustments reasonably acceptable
to the Administrative Agent, in an amount greater than $0;


(vi)        such acquisition shall not be a “hostile” acquisition and shall have
been approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and


(vii)       the aggregate consideration (including, without limitation, equity
consideration, earn out obligations, deferred compensation, non-competition
arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Credit Parties and their Subsidiaries) paid by the Credit Parties
and their Subsidiaries (A) in connection with any single acquisition shall not
exceed $2,500,000 and (B) for all acquisitions made during the term of this
Agreement shall not exceed $5,000,000.


“Permitted Investments” shall have the meaning set forth in Section 6.5.


 “Permitted Liens” shall have the meaning set forth in Section 6.2.


“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Placed Inventory” means Bottled Water Product Inventory placed by a Credit
Party with a Retailer at a location within the United States of America for sale
or exchange to consumers in any situation where a final sale of such Bottled
Water Product Inventory to such Retailer has not occurred such that no Account
with respect to such sale has been created.
 
“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
 
29

--------------------------------------------------------------------------------

 
 
“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof.


“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.


“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.


“Properties” shall have the meaning set forth in Section 3.10(a).


“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.


“Register” shall have the meaning set forth in Section 9.6(c).


“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” shall mean, at any time, Lenders having more than fifty
percent (50%) of (a) the Commitments or (b) if the Commitments have been
terminated, the aggregate principal amount of Loans (including the Participation
Interests of the Issuing Lender in any Letters of Credit and of the Swingline
Lender in any Swingline Loans) outstanding; provided that the Commitments of,
and outstanding Loans owing to, a Defaulting Lender shall be excluded for
purposes hereof in making a determination of Required Lenders; provided, further
that Required Lenders must include at least two (2) Lenders.
 
 
30

--------------------------------------------------------------------------------

 


“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president or chief financial officer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.


“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment with respect to
any earnout obligation, (e) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt of any Credit
Party or any of its Subsidiaries, (f) the payment by any Credit Party or any of
its Subsidiaries of any management, advisory or consulting fee to any of its
Affiliates or (g) the payment of any extraordinary salary, bonus or other form
of compensation to any Person who is directly or indirectly a significant
partner, shareholder, owner or executive officer of any such Person, to the
extent such extraordinary salary, bonus or other form of compensation is not
included in the corporate overhead of such Credit Party or such Subsidiary.


“Retailer” means any Person who is a merchant with respect to the Bottled Water
Product Inventory of any Credit Party.


“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.


“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).
 
 
31

--------------------------------------------------------------------------------

 


“Revolving Facility” shall have the meaning set forth in Section 2.1(a).


“Revolving Loan” shall have the meaning set forth in Section 2.1.


“Revolving Loan Note” or “Revolving Loan Notes” shall mean the promissory notes
of the Borrowers provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders evidencing the Revolving Loan provided by any such Revolving
Lender pursuant to Section 2.1(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.


“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.


“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.


“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.


“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the sum of
all regularly scheduled payments of principal on Funded Debt of the Credit
Parties and their Subsidiaries on a Consolidated basis for the applicable period
ending on the date of determination (including the principal component of
payments due on Capital Leases during the applicable period ending on the date
of determination) to the extent actually paid in cash.


“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.


“Secondary Capital Raise” shall mean an equity issuance on or after the Third
Amendment Effective Date by the Company consisting of a public offering of the
common Equity Interests of the Company.


“Secured Parties” shall mean the Administrative Agent, the Lenders and, subject
to the restrictions contained in the definition of Bank Product, the Bank
Product Providers.


 “Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Articles 8 and 9 of the UCC) over the securities account(s) described therein,
as the same may be as amended, modified, extended, restated, replaced, or
supplemented from time to time.
 
 
32

--------------------------------------------------------------------------------

 


“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.


“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.


“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.


“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Deposit Account Control Agreement, any Securities Account Control Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Credit
Party Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.


“Sellers” shall mean Culligan Store Solutions, LLC and Culligan of Canada Ltd..


“Senior Funded Debt” shall mean, as of any date of determination, for the Credit
Parties and their Subsidiaries, all Funded Debt (including, without limitation,
Extensions of Credit hereunder) which is not Subordinated Debt.


“Senior Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of (i)
Senior Funded Debt on such date to (ii) Consolidated EBITDA for the four (4)
consecutive fiscal quarters ending on such date.


“Series A Preferred Stock” shall mean the eighteen million seven hundred eighty
thousand (18,780,000) shares of the authorized preferred stock of the Company,
designated by the Company in the Amended and Restated Articles of Incorporation
as the Series A Convertible Preferred Stock.


“Series B Preferred Stock” shall mean the thirty million (30,000,000) shares of
the authorized preferred stock of the Company, designated by the Company in the
Amended and Restated Articles of Incorporation as the Series B Non-voting
Preferred Stock.
 
 
33

--------------------------------------------------------------------------------

 


“Series C Preferred Stock” shall mean the fourteen million (14,000,000) shares
of the authorized preferred stock of the Company, designated by the Company in
the Amended and Restated Articles of Incorporation as the Series C Convertible
Preferred Stock.


“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.


“Specified Representations” shall have the meaning set forth in Section 4.1.


“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.


“Subsidiary Borrowers” shall mean the Material Domestic Subsidiaries of the
Company as are, or may from time to time become parties to this Credit Agreement
as Subsidiary Borrowers.


“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.4(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.


“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).


“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.


“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.


“Swingline Loan” shall have the meaning set forth in Section 2.4(a).


“Swingline Loan Note” shall mean the promissory note of the Borrowers in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.
 
 
34

--------------------------------------------------------------------------------

 
 
“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Third Amendment Effective Date” shall mean November 23, 2011.


“Third Party Waiver” shall mean a waiver or subordination of Liens satisfactory
to the Administrative Agent from any Manufacturers, Distributors, lessors,
mortgages, warehouse operators, processors or other third parties that might
have lienholders’ enforcement rights against any Collateral, waiving or
subordinating those rights in favor of the Administrative Agent and assuring the
Administrative Agent’s access to the Collateral in exercise of the
Administrative Agent’s rights hereunder.


“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy”.


“Total Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt on such date to (b) Consolidated EBITDA for the
four (4) consecutive quarters ending on such date.


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.


“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.


“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.


“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the consummation of the Acquisition and the other transactions
contemplated hereby and pursuant to the other Credit Documents (including,
without limitation, the initial borrowings under the Credit Documents and the
payment of fees and expenses in connection with all of the foregoing).
 
 
35

--------------------------------------------------------------------------------

 


“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.


“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(f)
and shall be in substantially the same form as the applicable certificate set
forth on Exhibit 2.16.


“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.


“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.


“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.


“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.


“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.
 
 
36

--------------------------------------------------------------------------------

 


Section 1.2            Other Definitional Provisions.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules (as
updated from time to time by the Company in accordance with the terms of this
Agreement) to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto.


Section 1.3            Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recently delivered
audited Consolidated financial statements of the Company and its Subsidiaries,
except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Financial Covenant Calculations.  The parties hereto acknowledge
and agree that, for purposes of all calculations made in determining compliance
for any applicable period with the financial covenants set forth in Section 5.9
and for purposes of determining the Applicable Margin, (i) after consummation of
any Permitted Acquisition, (A) income statement items and other balance sheet
items (whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period, subject to adjustments mutually acceptable to the
Company and the Administrative Agent and (B) Indebtedness of a Target which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after any Disposition permitted by
Section 6.4(a)(vi), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the property
or assets disposed of shall be excluded in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Company and the Administrative Agent and (B) Indebtedness that is repaid
with the proceeds of such Disposition shall be excluded from such calculations
and deemed to have been repaid as of the first day of such applicable period.


Section 1.4            Time References.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.5            Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

ARTICLE II


THE LOANS; AMOUNT AND TERMS


Section 2.1            Revolving Loans.


(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Revolving Lender severally, but not
jointly, agrees to make revolving credit loans in Dollars (“Revolving Loans”) to
the Borrowers from time to time in an aggregate principal amount of up to
TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such aggregate maximum amount may
be reduced from time to time as provided in Section 2.6, the “Revolving
Committed Amount”) for the purposes hereinafter set forth (such facility, the
“Revolving Facility”); provided, however, that (i) with regard to each Revolving
Lender individually, the sum of such Revolving Lender’s Revolving Commitment
Percentage of the aggregate principal amount of outstanding Revolving Loans plus
such Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the lesser of (A) the Revolving Committed Amount then in effect and (B) the
Borrowing Base.  Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the applicable Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Revolving Loans made on the Closing Date or any
of the three (3) Business Days following the Closing Date, may only consist of
Alternate Base Rate Loans unless the Borrowers deliver a funding indemnity
letter, substantially in the form of Exhibit 2.1(a), reasonably acceptable to
the Administrative Agent not less than three (3) Business Days prior to the
Closing Date.  LIBOR Rate Loans shall be made by each Revolving Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Revolving Loan Borrowings.


(i)          Notice of Borrowing.  The applicable Borrower shall request a
Revolving Loan borrowing by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax) to the Administrative Agent not
later than 11:00 A.M. on the Business Day prior to the date of the requested
borrowing in the case of Alternate Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate
Loans.  Each such Notice of Borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed (D) the applicable Borrower, (E) the applicable wiring instructions for
such borrowing and (F) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate
Loans are requested, the Interest Period(s) therefor.  If the applicable
Borrower shall fail to specify in any such Notice of Borrowing (1) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one month, or (2) the Type of
Revolving Loan requested, then such notice shall be deemed to be a request for
an Alternate Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Revolving Lender’s share thereof.


(ii)         Minimum Amounts.  Each Revolving Loan that is made as an Alternate
Base Rate Loan shall be in a minimum aggregate amount of $250,000 and in
integral multiples of $250,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).  Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).
 
 
39

--------------------------------------------------------------------------------

 
 
(iii)        Advances.  Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the applicable Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent by
crediting the account of the applicable Borrower on the books of such office (or
such other account that the applicable Borrower may designate in writing to the
Administrative Agent pursuant to the Notice of Borrowing or otherwise) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.


(c)           Repayment.  Subject to the terms of this Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period,
subject to Section 2.7(a).  The principal amount of all Revolving Loans shall be
due and payable in full on the Maturity Date, unless accelerated sooner pursuant
to Section 7.2.


(d)           Interest.  Subject to the provisions of Section 2.8, Revolving
Loans shall bear interest as follows:


(i)          Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Margin; and


(ii)         LIBOR Rate Loans.  During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.


Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.


(e)           Revolving Loan Notes; Covenant to Pay.  Each Borrower’s obligation
to pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(e).  Each of
the Borrowers covenants and agrees to pay the Revolving Loans in accordance with
the terms of this Agreement.


Section 2.2            [Reserved].
 
 
40

--------------------------------------------------------------------------------

 


Section 2.3            Letter of Credit Subfacility.


(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Revolving Lenders shall participate in, standby Letters of
Credit for the account of the Borrowers from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed TEN MILLION DOLLARS
($10,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the lesser of (A)
the Revolving Committed Amount then in effect and (B) the Borrowing Base,
(iii) all Letters of Credit shall be denominated in Dollars and (iv) Letters of
Credit shall be issued for any lawful corporate purposes and shall be issued as
standby letters of credit, including in connection with workers’ compensation
and other insurance programs, or as trade or documentary letters of
credit.  Except as otherwise expressly agreed in writing upon by all the
Revolving Lenders, no Letter of Credit shall have an original expiry date more
than twelve (12) months from the date of issuance; provided, however, so long as
no Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Letters of Credit hereunder, the
expiry dates of Letters of Credit may be extended annually or periodically from
time to time on the request of the applicable Borrower or by operation of the
terms of the applicable Letter of Credit to a date not more than twelve (12)
months from the date of extension; provided, further, that no Letter of Credit,
as originally issued or as extended, shall have an expiry date extending beyond
the date that is thirty (30) days prior to the Maturity Date.  Each Letter of
Credit shall comply with the related LOC Documents.  The issuance and expiry
date of each Letter of Credit shall be a Business Day.  Each Letter of Credit
issued hereunder shall be in a minimum original face amount of $100,000 or such
lesser amount as approved by the Issuing Lender.  The Borrowers’ Reimbursement
Obligations in respect of each Existing Letter of Credit, and each Revolving
Lender’s participation obligations in connection therewith, shall be governed by
the terms of this Credit Agreement.  Wells Fargo shall be the Issuing Lender on
all Letters of Credit issued after the Closing Date.  The Existing Letters of
Credit shall, as of the Closing Date, be deemed to have been issued as Letters
of Credit hereunder and subject to and governed by the terms of this Agreement.


(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.
 
 
41

--------------------------------------------------------------------------------

 


(c)           Participations.  Each Revolving Lender, (i) on the Closing Date
with respect to each Existing Letter of Credit and (ii) upon issuance of a
Letter of Credit, shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any Collateral relating thereto, in each case
in an amount equal to its Revolving Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Revolving
Commitment Percentage of the obligations arising under such Letter of Credit;
provided that any Person that becomes a Revolving Lender after the Closing Date
shall be deemed to have purchased a Participation Interest in all outstanding
Letters of Credit on the date it becomes a Lender hereunder and any Letter of
Credit issued on or after such date, in each case in accordance with the
foregoing terms.  Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Revolving Lender shall pay to the Issuing Lender its Revolving
Commitment Percentage of such unreimbursed drawing in same day funds pursuant to
and in accordance with the provisions of subsection (d) hereof.  The obligation
of each Revolving Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event.  Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.


(d)           Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Company and the
Administrative Agent.  The Borrowers shall reimburse the Issuing Lender on the
day of drawing under any Letter of Credit if notified prior to 3:00 P.M. on a
Business Day or, if after 3:00 P.M., on the following Business Day (either with
the proceeds of a Revolving Loan obtained hereunder or otherwise) in same day
funds as provided herein or in the LOC Documents.  If the Borrowers shall fail
to reimburse the Issuing Lender as provided herein, the unreimbursed amount of
such drawing shall automatically bear interest at a per annum rate equal to the
Default Rate.  Unless the Company shall immediately notify the Issuing Lender
and the Administrative Agent of its intent to otherwise reimburse the Issuing
Lender, the Borrowers shall be deemed to have requested a Mandatory LOC
Borrowing in the amount of the drawing as provided in subsection (e) hereof, the
proceeds of which will be used to satisfy the Reimbursement Obligations.  The
Borrowers’ Reimbursement Obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrowers may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including, without limitation,
any defense based on any failure of the Borrowers to receive consideration or
the legality, validity, regularity or unenforceability of the Letter of
Credit.  
 
 
42

--------------------------------------------------------------------------------

 
 
The Administrative Agent will promptly notify the other Revolving Lenders of the
amount of any unreimbursed drawing and each Revolving Lender shall promptly pay
to the Administrative Agent for the account of the Issuing Lender, in Dollars
and in immediately available funds, the amount of such Revolving Lender’s
Revolving Commitment Percentage of such unreimbursed drawing.  Such payment
shall be made on the Business Day such notice is received by such Revolving
Lender from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the Business Day such notice is received.  If such
Revolving Lender does not pay such amount to the Administrative Agent for the
account of the Issuing Lender in full upon such request, such Revolving Lender
shall, on demand, pay to the Administrative Agent for the account of the Issuing
Lender interest on the unpaid amount during the period from the date of such
drawing until such Revolving Lender pays such amount to the Administrative Agent
for the account of the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate.  Each
Revolving Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.


(e)           Repayment with Revolving Loans.  On any day on which a Borrower
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Revolving Lenders that a Revolving Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans
(each such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations.  Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund its Participation Interests in the outstanding LOC Obligations on
the Business Day such notice to fund is received by such Revolving Lender from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received; provided, further,
that in the event any Lender shall fail to fund its Participation Interest as
required herein, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall automatically bear interest payable by such
Revolving Lender to the Administrative Agent for the account of the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.
 
 
43

--------------------------------------------------------------------------------

 
 
(f)           Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.


(g)           ISP98 and UCP.  Unless otherwise expressly agreed by the Issuing
Lender and the applicable Borrower, when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998,” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each documentary Letter of Credit.


(h)           Conflict with LOC Documents.  In the event of any conflict between
this Agreement and any LOC Document (including any letter of credit application
and any LOC Documents relating to the Existing Letters of Credit), this
Agreement shall control.


(i)           Designation of Subsidiaries as Account Parties.  Notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Company; provided that, notwithstanding such statement, the
Borrowers shall be the actual account parties for all purposes of this Agreement
for such Letter of Credit and such statement shall not affect the Borrowers’
Reimbursement Obligations hereunder with respect to such Letter of Credit.


(j)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Issuing Lender may require the Borrowers to Cash
Collateralize the LOC Obligations pursuant to Section 2.20.
 
 
44

--------------------------------------------------------------------------------

 


Section 2.4            Swingline Loan Subfacility.


(a)           Swingline Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, may, in its discretion and in reliance upon the agreements of the
other Lenders set forth in this Section, make certain revolving credit loans to
the Borrowers (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
for the purposes hereinafter set forth; provided, however, (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed TWO
MILLION DOLLARS ($2,000,000) (the “Swingline Committed Amount”), and (ii) the
sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the lesser of (A) the Revolving Committed Amount then in effect and (B) the
Borrowing Base.  Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.


(b)           Swingline Loan Borrowings.


(i)          Notice of Borrowing and Disbursement.  Upon receiving a Notice of
Borrowing from the applicable Borrower not later than 12:00 P.M. on any Business
Day requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the applicable Borrower on the same Business Day
such request is received by the Administrative Agent.  Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 (or the remaining
available amount of the Swingline Committed Amount if less) and in integral
amounts of $100,000 in excess thereof.


(ii)         Repayment of Swingline Loans.  Each Swingline Loan borrowing shall
be due and payable on the earlier of (A) the Maturity Date and (B) fifteen (15)
days following such borrowing.  The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Company and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrowers shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”).  Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the date such notice is received notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith.  In the event that any Mandatory Swingline
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Revolving Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the Swingline
Lender such Participation Interest in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Lender to share in such Swingline
Loans ratably based upon its respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is purchased, and (y) at the time any purchase
of a Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.  The
Borrowers shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 2.7(a).
 
 
45

--------------------------------------------------------------------------------

 


(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.8, Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Margin for Revolving Loans that are
Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.


(d)           Swingline Loan Note; Covenant to Pay.  The Swingline Loans shall
be evidenced by this Agreement and, upon request of the Swingline Lender, by a
duly executed promissory note of the Borrowers in favor of the Swingline Lender
in the original amount of the Swingline Committed Amount and substantially in
the form of Exhibit 2.4(d).  Each of the Borrowers covenants and agrees to pay
the Swingline Loans in accordance with the terms of this Agreement.
 
 
46

--------------------------------------------------------------------------------

 


(e)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrowers to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 2.20.


Section 2.5            Fees.


(a)           Commitment Fee.  Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrowers agree to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Margin per annum on the
average daily unused amount of the Revolving Committed Amount. The Commitment
Fee shall be calculated quarterly in arrears.  For purposes of computation of
the Commitment Fee, LOC Obligations shall be considered usage of the Revolving
Committed Amount but Swingline Loans shall not be considered usage of the
Revolving Committed Amount.  The Commitment Fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter.


(b)           Letter of Credit Fees.  Subject to Section 2.21, in consideration
of the LOC Commitments, the Borrowers agree to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit
Fee”) equal to the Applicable Margin for Revolving Loans that are LIBOR Rate
Loans per annum on the average daily maximum amount available to be drawn under
each Letter of Credit from the date of issuance to the date of expiration.  The
Letter of Credit Fee shall be payable quarterly in arrears on the last Business
Day of each calendar quarter.


(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Borrowers shall pay to the
Issuing Lender for its own account without sharing by the other Lenders the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “Issuing
Lender Fees”).  The Issuing Lender may charge, and retain for its own account
without sharing by the other Lenders, an additional facing fee (the “Letter of
Credit Facing Fee”) of 0.25% per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it.  The
Issuing Lender Fees and the Letter of Credit Facing Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.


(d)           Administrative Fee.  The Borrowers agree to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letters.


Section 2.6            Commitment Reductions.
 
 
47

--------------------------------------------------------------------------------

 


(a)           Voluntary Reductions.  The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
lesser of (i) the Revolving Committed Amount then in effect and (ii) the
Borrowing Base.  Any reduction in the Revolving Committed Amount shall be
applied to the Commitment of each Revolving Lender in according to its Revolving
Commitment Percentage.


(b)           LOC Committed Amount.  If the Revolving Committed Amount is
reduced below the then current LOC Committed Amount, the LOC Committed Amount
shall automatically be reduced by an amount such that the LOC Committed Amount
equals the Revolving Committed Amount.


(c)           Swingline Committed Amount.  If the Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the Revolving Committed Amount.


(d)           Maturity Date.  The Revolving Commitments, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Maturity
Date.


Section 2.7            Repayments.


(a)           Optional Repayments. The Borrowers shall have the right to repay
the Revolving Loans and Swingline Loans in whole or in part from time to time;
provided, however, that each partial repayment of (i) Revolving Loans that are
Alternate Base Rate Loans shall be in a minimum principal amount of $250,000 and
integral multiples of $250,000 in excess thereof (or the remaining outstanding
principal amount), (ii) Revolving Loans that are LIBOR Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining outstanding principal amount) and
(iii) Swingline Loans shall be in a minimum principal amount of $100,000 and
integral multiples of $100,000 in excess thereof (or the remaining outstanding
principal amount).  The Company shall give three Business Days’ irrevocable
notice of prepayment in the case of LIBOR Rate Loans and same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  To the extent the Borrowers elect to repay the Revolving Loans
and/or Swingline Loans, amounts prepaid under this Section shall be applied to
the Revolving Loans and/or Swingline Loans, as applicable of the Revolving
Lenders in accordance with their respective Revolving Commitment
Percentages.  Within the foregoing parameters, prepayments under this Section
shall be applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans
in direct order of Interest Period maturities.  All repayments under this
Section shall be subject to Section 2.15, but otherwise without premium or
penalty.  Interest on the principal amount prepaid shall be payable on the next
occurring Interest Payment Date that would have occurred had such loan not been
prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.
 
 
48

--------------------------------------------------------------------------------

 


(b)           Mandatory Prepayments.


(i)           Revolving Committed Amount.  If at any time after the Closing
Date, the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall exceed
the lesser of (A) the Revolving Committed Amount and (B) the Borrowing Base, the
Borrowers shall immediately prepay the Revolving Loans and Swingline Loans and
(after all Revolving Loans and Swingline Loans have been repaid) Cash
Collateralize the LOC Obligations in an amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (ii) below).


(ii)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section shall be applied, (1) first to the outstanding
Swingline Loans, (2) second to the outstanding Revolving Loans and (3) third to
Cash Collateralize the LOC Obligations.


(c)           Bank Product Obligations Unaffected.  Any repayment or prepayment
made pursuant to this Section shall not affect the Borrowers’ obligation to
continue to make payments under any Bank Product, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Bank Product.


Section 2.8            Default Rate and Payment Dates.


(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.


(b)           Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1.  Any default interest owing under this Section
2.8(b) shall be due and payable on the earlier to occur of (x) demand by the
Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.
 
 
49

--------------------------------------------------------------------------------

 


(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.


Section 2.9            Conversion Options.


(a)           The Borrowers may, in the case of Revolving Loans, elect from time
to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to continue
LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to the
Administrative Agent at least three Business Days prior to the proposed date of
conversion or continuation.  In addition, the Borrowers may elect from time to
time to convert all or any portion of a LIBOR Rate Loan to an Alternate Base
Rate Loan by giving the Administrative Agent irrevocable written notice thereof
by 11:00 A.M. one (1) Business Day prior to the proposed date of conversion.  If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.  LIBOR Rate Loans may only be converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period.  If
the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.  All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  All or any part of outstanding LIBOR Rate Loans may be converted as
provided herein; provided that partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.


(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrowers with
the notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Company shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.10         Computation of Interest and Fees; Usury.


(a)           Interest payable hereunder with respect to any Alternate Base Rate
Loan based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such
change.


(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrowers or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
 
51

--------------------------------------------------------------------------------

 


Section 2.11         Pro Rata Treatment and Payments.


(a)           Allocation of Payments Prior to Exercise of Remedies.  Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Unless otherwise required by the terms of
this Agreement, each payment under this Agreement shall be applied, first, to
any fees then due and owing by the Borrowers pursuant to Section 2.5, second, to
interest then due and owing hereunder of the Borrowers and, third, to principal
then due and owing hereunder and under this Agreement of the Borrowers.  Each
payment on account of any fees pursuant to Section 2.5 shall be made pro rata in
accordance with the respective amounts due and owing (except as to the Letter of
Credit Facing Fees and the Issuing Lender Fees which shall be paid to the
Issuing Lender).  Each optional repayment and prepayment by the Borrowers on
account of principal of and interest on the Revolving Loans shall be applied to
such Loans, as applicable, on a pro rata basis and, to the extent applicable, in
accordance with the terms of Section 2.7(a) hereof.  Each mandatory prepayment
on account of principal of the Loans shall be applied to such Loans, as
applicable, on a pro rata basis and, to the extent applicable, in accordance
with Section 2.7(b).  All payments (including prepayments) to be made by the
Borrowers on account of principal, interest and fees shall be made without
defense, set-off or counterclaim and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
Section 9.2 in Dollars and in immediately available funds not later than 1:00
P.M. on the date when due.  The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, such payment date shall be extended
to the next succeeding Business Day unless the result of such extension would be
to extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.


(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the application of default
interest pursuant to Section 2.8) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents (including, without limitation, the maximum amount of all
contingent liabilities under Letters of Credit) shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows (irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):
 
 
52

--------------------------------------------------------------------------------

 


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;


SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
 
53

--------------------------------------------------------------------------------

 


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section.  Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product.  Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments made pursuant to this
Section.  The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.


Section 2.12         Non-Receipt of Funds by the Administrative Agent.


(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Alternate Base Rate Loans.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Extension of Credit to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Extension of
Credit.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
54

--------------------------------------------------------------------------------

 


(b)           Payments by the Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the Issuing
Lender, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
Issuing Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
 
55

--------------------------------------------------------------------------------

 


Section 2.13         Inability to Determine Interest Rate.


Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the applicable Borrower
has requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Company shall have notified the Administrative Agent upon receipt of such
telephone notice that it or another Borrower wishes to rescind or modify its
request regarding such LIBOR Rate Loans, any Loans that were requested to be
made as LIBOR Rate Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall remain as or be converted into Alternate Base Rate Loans.  Until any such
notice has been withdrawn by the Administrative Agent, no further Loans shall be
made as, continued as, or converted into, LIBOR Rate Loans for the Interest
Periods so affected.


Section 2.14         Yield Protection.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;


(ii)          subject the Administrative Agent, any Lender, the Issuing Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document to any (or any increase
in any) Other Connection Taxes with respect to any Credit Document, any Letter
of Credit or any participation in any Loan or a Letter of Credit (except for the
imposition of, or any change in the rate of, any Net Income Tax); or


(iii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or, in the case of clause
(ii), any Loan or any participation in any Loan) or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Administrative Agent, Lender, the Issuing Lender or other recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Administrative Agent, Lender, the Issuing Lender, or other recipient, the
Borrowers will pay to such Administrative Agent, Lender, the Issuing Lender or
other recipient, as the case may be, such additional amount or amounts as will
compensate such Administrative Agent, Lender, Issuing Lender or other recipient,
as the case may be, for such additional costs incurred or reduction suffered.
 
 
56

--------------------------------------------------------------------------------

 


(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, to the
extent that such Lender or the Issuing Lender fails to make a demand for such
compensation more than six (6) months after becoming aware of such Change in Law
giving arise to such increased costs or reductions.
 
 
57

--------------------------------------------------------------------------------

 


Section 2.15         Compensation for Losses; Eurocurrency Liabilities.


(a) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(i)          any continuation, conversion, payment or prepayment of any Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);


(ii)         any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan on the date or in the amount notified by
the Company or the applicable Borrower; or


(iii)        any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 2.19;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.


(b)           The Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
LIBOR Loan equal to the actual costs of such reserves allocated to such LIBOR
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the Company shall have
received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.
 
 
58

--------------------------------------------------------------------------------

 


Section 2.16         Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made free
and clear of and without reduction or withholding for any Taxes, provided that
if any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment (including, for the avoidance of doubt, in the case of any
Lender that is treated as a partnership for U.S. federal income tax purposes,
any such deduction or withholding required to be made by such Lender (or any
direct or indirect beneficial owner of such Lender that is treated as a
partnership for U.S. federal income tax purposes) for the account of any of its
direct or indirect beneficial owners), then the applicable Withholding Agent
shall make such deduction and timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Issuing Lender, Lender (or each of its beneficial
owners), as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made.  A certificate as to the amount of
such withholding or deduction that is an Indemnified Tax delivered by the
Withholding Agent to the Borrowers (with, if the Withholding Agent is not the
Administrative Agent, a copy to the Administrative Agent), shall be conclusive
absent manifest error.


(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, such Lender (or its beneficial owners) or the Issuing
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.  The Borrowers shall also indemnify the Administrative Agent, within 10
days after demand therefor, for any amount which a Lender or the Issuing Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
by this paragraph (c); provided that, such Lender or the Issuing Lender, as the
case may be, shall indemnify the Borrowers to the extent of any payment any
Borrower makes to the Administrative Agent pursuant to this sentence.  In
addition, the Borrowers shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after demand therefor, for any
incremental Taxes that may become payable by such Administrative Agent, Lender
(or its beneficial owners) or Issuing Lender as a result of any failure of any
Credit Party to pay any Taxes when due to the appropriate Governmental Authority
or to deliver to such Administrative Agent, pursuant to clause (e),
documentation evidencing the payment of Taxes.
 
 
59

--------------------------------------------------------------------------------

 


(d)           Indemnification of the Administrative Agent.  Each Lender and the
Issuing Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Lender, as the case may be, under any Credit
Document against any amount due to the Administrative Agent under this paragraph
(d). The agreements in paragraph (d) shall survive the resignation and/or
replacement of the Administrative Agent.


(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Credit Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the applicable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, in the case of any withholding Tax other than the U.S. federal
withholding Tax, the completion, execution and submission of such forms shall
not be required if in the Foreign Lender’s judgment such completion, execution
or submission would subject such Foreign Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Foreign Lender.
 
 
60

--------------------------------------------------------------------------------

 


Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Borrower,


(i)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and


(ii)         any Foreign Lender (other than a Foreign Lender that is a U.S.
Person) shall, to the extent it is legally entitled to do so, deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent), whichever of the following
is applicable:
 
(A)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;
 
(B)           executed originals of Internal Revenue Service Form W-8ECI;
 
(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
any Borrower within the meaning of section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Foreign Lender or are effectively
connected but are not includible in the Foreign Lender’s gross income for U.S.
federal income tax purposes under an income tax treaty (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of  Internal Revenue Service Form
W-8BEN;


(D)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance
Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more beneficial owners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such beneficial
owner; or
 
 
61

--------------------------------------------------------------------------------

 


(E)           executed originals of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company or the applicable
Borrower to determine the withholding or deduction required to be made.


(iii)          If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (B) other documentation reasonably requested by the Company
and the Administrative Agent sufficient for the Administrative Agent and the
Company to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.


(g)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid by any Credit Party pursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such indemnifying party,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over pursuant to this Section (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent,
the Issuing Lender or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the Administrative Agent, Issuing Lender or Lender in a less favorable net
after-Tax position than the Administrative Agent, Issuing Lender or Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower or any other Person.
 
 
62

--------------------------------------------------------------------------------

 


(h)           Survival.  Each party’s obligations under this Section shall
survive the termination of the Credit Documents and payment of any obligations
thereunder.


Section 2.17         Indemnification; Nature of Issuing Lender’s Duties.


(a)           In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).


(b)           As between the Credit Parties, the Issuing Lender and each Lender,
the Credit Parties shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  Neither the Issuing Lender nor
any Lender shall be responsible:  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.
 
 
63

--------------------------------------------------------------------------------

 


(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties.  It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.


(d)           Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrowers contained in Section 2.3(d) hereof.  The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.


(e)           Notwithstanding anything to the contrary contained in this
Section, the Credit Parties shall have no obligation to indemnify the Issuing
Lender or any Lender in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.


Section 2.18         Illegality.


Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Company thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans.  Each
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Company shall
be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
 
 
64

--------------------------------------------------------------------------------

 


Section 2.19         Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or requires the Company to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Company is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender then the Company may, at its sole expense and effort, upon five (5) days
written notice to such Lender and the Administrative Agent, require such Lender
to assign (at par) and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.6), all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(i)           the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6;


(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);
 
 
65

--------------------------------------------------------------------------------

 


(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)        such assignment does not conflict with applicable law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


Section 2.20         Cash Collateral.


(a)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, any Issuing
Lender or any Swingline Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.21(b) and any Cash
Collateral provided by the Defaulting Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative
Agent.  Each of the Borrowers, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to clause (b) below.  If at any
time the Administrative Agent, any Issuing Lender or the Swingline Lender
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, any Issuing Lender or
the Swingline Lender, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section or Section
2.21  in respect of Letters of Credit or Swingline Loans, shall be held and
applied to the satisfaction of the specific LOC Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
 
 
66

--------------------------------------------------------------------------------

 


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)), or (ii) the Administrative Agent’s good faith determination that
there exists excess Cash Collateral (which determination shall be confirmed by
any Issuing Lender or the Swingline Lender affected by such release of Cash
Collateral); provided, however, (A) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default (and following application as provided in this Section may be otherwise
applied in accordance with Section 2.11), and (B) the Person providing Cash
Collateral and each applicable Issuing Lender or Swingline Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


Section 2.21         Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 9.1.


(ii)          Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder; third, if
so determined by the Administrative Agent or requested by any Issuing Lender or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender in respect of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lenders or Swingline Lender against that Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LOC Obligations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LOC Obligations
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
 
67

--------------------------------------------------------------------------------

 


(iii)          Certain Fees.


(A)           Commitment Fees. (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender.


(B)           Letter of Credit Fees.  A Defaulting Lender shall not be entitled
to receive any Letter of Credit Fee for any period during which it is a
Defaulting Lender, except that a Defaulting Lender shall be entitled to receive
a Letter of Credit Fee with respect to each Letter of Credit or portion thereof
for which it has provided Cash Collateral pursuant to Section 2.20.  With
respect to any Letter of Credit Fee that a Defaulting Lender is not entitled to
receive in accordance with the terms of this Section, such Letter of Credit Fee
shall be paid to the non-Defaulting Lenders to the extent such Defaulting
Lender’s L/C Obligations have been reallocated to the Non-Defaulting Lenders in
accordance with clause (iv) below; provided that if any portion of such
Defaulting Lender’s L/C Obligations have not been reallocated to the
Non-Defaulting Lenders and have not been Cash Collateralized by the Defaulting
Lender (the “Exposed L/C Obligations”), the Letter of Credit Fees corresponding
to the Exposed L/C Obligations (1) shall not be payable by the Borrowers to the
extent the Borrowers have Cash Collateralized such Exposed L/C Obligations and
(2) shall be payable to the Issuing Lender to the extent the Borrowers have not
Cash Collateralized such Exposed L/C Obligations.
 
 
68

--------------------------------------------------------------------------------

 


(iv)         Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s LOC Obligations and its Swingline Exposure
shall automatically (effective on the day such Lender becomes a Defaulting
Lender) be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.


(v)          Cash Collateral.  If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under law,
immediately following notice by the Administrative Agent, any Issuing Lender or
the Swingline Lender, Cash Collateralize such Defaulting Lender’s LOC
Obligations and its Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (iv) above) in accordance with the procedures
set forth in Section 2.20 for so long as such LOC Obligations or Swingline Loans
are outstanding.


(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent,
the Swingline Lender and Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for (except as set forth in Section 4.1 in connection
with the initial Extensions of Credit), the Credit Parties hereby represent and
warrant to the Administrative Agent and to each Lender that:
 
 
69

--------------------------------------------------------------------------------

 


Section 3.1           Financial Condition.


(a)           (i) The audited Consolidated financial statements of the Company
and its Subsidiaries for the fiscal years ended December 31, 2007, December 31,
2008 and December 31, 2009, together with the related Consolidated statements of
income or operations, equity and cash flows for the fiscal years ended on such
dates, (ii) the unaudited Consolidated financial statements of the Company and
its Subsidiaries for the year-to-date period ending on June 30, 2010, together
with the related Consolidated statements of income or operations, equity and
cash flows for the year-to-date period ending on such date and (iii) a pro forma
balance sheet of the Company and its Subsidiaries as of June 30, 2010:


(A)           were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;


(B)           fairly present the financial condition of the Company and its
Subsidiaries, as applicable, as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby; and


(C)           show all material Indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries, as applicable, as of the date
thereof, including liabilities for taxes, material commitments and contingent
obligations.


(b)           The three-year projections of the Credit Parties and their
Subsidiaries (prepared quarterly for the first year following the Closing Date
and annually thereafter for the term of this Agreement) delivered to the Lenders
on or prior to the Closing Date have been prepared in good faith based upon
assumptions believed by the Company to be reasonable as of the Closing Date (it
being acknowledged by the Administrative Agent and the Lenders that such
projections are subject to the uncertainty inherent in any projections and that
actual results may differ from projected or forecasted results).


Section 3.2           No Material Adverse Effect; Internal Control Event.


Since December 31, 2009 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), (a) there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no Internal Control Event is occurring.
 
 
70

--------------------------------------------------------------------------------

 


Section 3.3           Corporate Existence; Compliance with Law; Patriot Act
Information.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and, except where
the failure to take such action could not reasonably be expected to have a
Material Adverse Effect, has taken all actions necessary to maintain all rights,
privileges, licenses and franchises necessary or required in the normal conduct
of its business, (c) is duly qualified to conduct business and in good standing
under the laws of (i) the jurisdiction of its organization or formation, (ii)
the jurisdiction where its chief executive office is located and (iii) each
other jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify or be in good standing in any such other jurisdiction
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the business or operations of the Company and its
Subsidiaries in such jurisdiction and (d) is in compliance with all Requirements
of Law, except to the extent such non-compliance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Set
forth on Schedule 3.3 as of the Closing Date, or as of the last date such
Schedule was required to be updated in accordance with Section 5.2, is the
following information for each Credit Party:  the exact legal name and any
former legal names of such Credit Party in the four (4) months prior to the
Closing Date, the state of incorporation or organization, the type of
organization, the jurisdictions in which such Credit Party is qualified to do
business, the chief executive office, the principal place of business, the
business phone number, the organization identification number, the federal tax
identification number and ownership information (e.g. publicly held, if private
or partnership, the owners and partners of each of the Credit Parties).


Section 3.4           Corporate Power; Authorization; Enforceable Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
Section 3.5           No Legal Bar; No Default.


The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any material Contractual Obligation of any Credit Party (except those as to
which waivers or consents have been obtained), (b) will not conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organization documents of the Credit Parties or any material Contractual
Obligation to which such Person is a party or by which any of its properties may
be bound or require any material approval or material consent from any
Governmental Authority relating to such Person, and (c) will not result in, or
require, the creation or imposition of any Lien on any Credit Party’s properties
or revenues pursuant to any Requirement of Law or Contractual Obligation other
than the Liens arising under or contemplated in connection with the Credit
Documents or Permitted Liens.  No Credit Party is in default under or with
respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 3.6           No Material Litigation.


Both before and after giving effect to the Acquisition, no litigation,
investigation, claim, criminal prosecution, civil investigative demand,
imposition of criminal or civil fines and penalties, or any other proceeding of
or before any arbitrator or Governmental Authority is pending or, to the best
knowledge of the Credit Parties, threatened by or against any Credit Party or
any of its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to the Credit Documents or any Extension of Credit or
any of the Transactions, or (b) which could reasonably be expected to have a
Material Adverse Effect.  Both before and after giving effect to the
Acquisition, no permanent injunction, temporary restraining order or similar
decree has been issued against any Credit Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.


Section 3.7           Investment Company Act; etc.


No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.


Section 3.8           Margin Regulations.


No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  The Company and its Subsidiaries (a) are not
engaged, principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and (b)
taken as a group do not own “margin stock” having a value that exceeds 25% of
the value of their assets.
 
 
72

--------------------------------------------------------------------------------

 


Section 3.9           ERISA.


Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred resulting in any liability that has
remained underfunded, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.


Section 3.10         Environmental Matters.


Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:


(a)           The facilities and properties owned, leased or operated by the
Credit Parties or any of their Subsidiaries (the “Properties”) do not contain
any Materials of Environmental Concern in amounts or concentrations which (i)
constitute a violation of, or (ii) could give rise to liability on behalf of any
Credit Party under, any Environmental Law.


(b)           The Properties and all operations of the Credit Parties and/or
their Subsidiaries at the Properties are in compliance, and have in the last
five years been in compliance, with all applicable Environmental Laws, and there
is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).


(c)           Neither the Credit Parties nor their Subsidiaries have received
any written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties or
the Business, nor do the Credit Parties or their Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened.


(d)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.
 
 
73

--------------------------------------------------------------------------------

 


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company and its Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.


(f)           There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability on behalf of any Credit
Party under Environmental Laws.


Section 3.11         Use of Proceeds.


The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) to finance in part the Acquisition, (b) to refinance certain existing
Indebtedness of the Credit Parties and their Subsidiaries, (c) to pay any costs,
fees and expenses associated with this Agreement on the Closing Date, (d) to pay
all accrued dividends on the Series B Preferred Stock and to redeem up to 50% of
the Series B Preferred Stock, (e) to pay any costs, fees and expenses incurred
in connection with the Acquisition and the IPO and (f) for working capital and
other general corporate purposes of the Credit Parties and their Subsidiaries.


Section 3.12         Subsidiaries; Joint Ventures; Partnerships.


Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 5.2.  Information on the attached Schedule includes the following:  (a)
the number of shares of each class of Equity Interests of each Credit Party
outstanding and (b) the number and percentage of outstanding shares of each
class of Equity Interests owned by the Company and its Subsidiaries. The
outstanding Equity Interests of all such Subsidiaries are validly issued, fully
paid and non-assessable and are owned free and clear of all Liens (other than
those arising under or contemplated in connection with the Credit
Documents).  There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interests of any Credit Party or any Subsidiary thereof, except as
contemplated in connection with the Credit Documents.
 
Section 3.13         Ownership.


Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, except where the failure to have such good and marketable title to or
valid leasehold interest in such assets could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and (after
giving effect to the Transactions) none of such assets is subject to any Lien
other than Permitted Liens.  Each lease of the Credit Parties that is subject to
a leasehold mortgage in favor of the Administrative Agent, for the benefit of
the Lenders, is in full force and effect and except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
all other leases of the Credit Parties and their Subsidiaries are in full force
and effect.
 
 
74

--------------------------------------------------------------------------------

 
 
Section 3.14         Consent; Governmental Authorizations.


No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrowers or the
making of the Guaranty hereunder or with the execution, delivery or performance
of any Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).


Section 3.15         Taxes.


Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.  None of the Credit
Parties or their Subsidiaries is aware as of the Closing Date of any proposed
tax assessments against it or any of its Subsidiaries.


Section 3.16         Collateral Representations.


(a)           Intellectual Property.  Set forth on Schedule 3.16(a), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Credit Parties or that each of the Credit Parties has the right to
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Administrative Agent).


(b)           Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.16(b), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Credit Parties (including
the Credit Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Administrative Agent).
 
 
75

--------------------------------------------------------------------------------

 


(c)           Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and Uncertificated Investment Property.  Set forth
on Schedule 3.16(c), as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 5.2, is a
description of all Deposit Accounts (as defined in the UCC), Electronic Chattel
Paper (as defined in the UCC), Letter-of-Credit Rights (as defined in the UCC),
Securities Accounts (as defined in the UCC) and uncertificated Investment
Property (as defined in the UCC) of the Credit Parties, including the name of
(i) the applicable Credit Party, (ii) in the case of a Deposit Account, the
depository institution and average amount held in such Deposit Account, (iii) in
the case of Electronic Chattel Paper, the Account Debtor, (iv) in the case of
Letter-of-Credit Rights, the issuer or nominated person, as applicable, and (v)
in the case of a Securities Account or other uncertificated Investment Property,
the Securities Intermediary or issuer and the average amount held in such
Securities Account, as applicable.


(d)           Commercial Tort Claims.  Set forth on Schedule 3.16(d), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Credit Parties (detailing such Commercial Tort Claim
in such detail as reasonably requested by the Administrative Agent).


(e)           Pledged Equity Interests.  Set forth on Schedule 3.16(e), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 5.2, is a list of (i) 100% (or, if less, the
full amount owned by such Credit Party) of the issued and outstanding Equity
Interests owned by such Credit Party of each Domestic Subsidiary, (ii) 65% (or,
if less, the full amount owned by such Credit Party) of each class of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% (or, if less, the full amount owned by such
Pledgor) of each class of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) owned
by such Credit Party of each first-tier Foreign Subsidiary and (iii) all other
Equity Interests required to be pledged to the Administrative Agent pursuant to
the Security Documents.


(f)            Properties.  Set forth on Schedule 3.16(f)(i), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all Mortgaged Properties (including
the Credit Party owning such Mortgaged Property).  Set forth on Schedule
3.16(f)(ii) is a list of (i) each headquarter location of the Credit Parties
(and an indication if such location is leased or owned), (ii) each other
location where any significant administrative or governmental functions are
performed (and an indication if such location is leased or owned), (iii) each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) (and an indication if such location is leased or
owned) and (iv) each location where any personal property Collateral is located
at any premises owned or leased by a Credit Party with a Collateral value in
excess of $500,000 (and an indication whether such location is leased or owned).
 
 
76

--------------------------------------------------------------------------------

 


Section 3.17         Solvency.


Before and after giving effect to the Transactions and the IPO, (a)  (i) the
Company individually is solvent and able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business and (ii) the Credit Parties, taken as a whole, are solvent and able
to pay their respective debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, and (b) (i)
the fair saleable value of the Company’s assets, measured on a going concern
basis, exceed all probable liabilities, including those to be incurred pursuant
to this Agreement and (ii) the fair saleable value of the Credit Parties’
assets, taken as a whole, measured on a going concern basis, exceeds all
probable liabilities, including those to be incurred pursuant to this
Agreement.  Before and after giving effect to the Transactions and the IPO, (a)
the Company does not have unreasonably small capital in relation to the business
in which it is or proposes to be engaged and (b) the Credit Parties, taken as a
whole, do not have unreasonably small capital in relation to the business in
which they are or propose to be engaged.  After giving effect to the
Transactions and the IPO, (a) the Company will not have incurred, or believes
that it will incur, debts beyond its ability to pay such debts as they become
due and (b) the Credit Parties, taken as a whole will not have incurred, or
believe that they will incur, debts beyond their ability to pay such debts as
they become due.  In executing the Credit Documents and consummating the
Transactions and the IPO, none of the Credit Parties intends to hinder, delay or
defraud either present or future creditors or other Persons to which one or more
of the Credit Parties is or will become indebted.


Section 3.18         Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


Section 3.19         No Burdensome Restrictions.


None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
77

--------------------------------------------------------------------------------

 


Section 3.20         Brokers’ Fees.


Except as set forth on Schedule 3.20, none of the Credit Parties or their
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
Transactions other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Fee Letters.


Section 3.21         Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date and none of the Credit Parties or their Subsidiaries (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years or (b) has knowledge of any potential or
pending strike, walkout or work stoppage.  No unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries.  There are no
strikes, walkouts, work stoppages or other material labor difficulty pending or
threatened against any Credit Party.


Section 3.22         Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arranger or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any Transaction,
is, or when furnished, taken as a whole, will be true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading.  There is no fact now known
to any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, has, or could reasonably be expected to have, a Material Adverse
Effect, which fact has not been set forth herein, in the financial statements of
the Company and its Subsidiaries furnished to the Administrative Agent and the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Credit Party to the Administrative Agent and the Lenders.


Section 3.23         Material Contracts.


Schedule 3.23 sets forth a complete and accurate list of all Material Contracts
of the Company and its Subsidiaries in effect as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Section 5.2.  Each Material Contract is, and after giving effect to the
Transactions will be, in full force and effect in accordance with the terms
thereof.  The Credit Parties have delivered to the Administrative Agent a true
and complete copy of each Material Contract.


Section 3.24         Insurance.


The insurance coverage of the Company and its Subsidiaries that is material to
the business and operations of the Company and its Subsidiaries, taken as a
whole, is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.24 as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 5.2 and such
insurance coverage complies with the requirements set forth in Section 5.5(b).
 
 
78

--------------------------------------------------------------------------------

 


Section 3.25         Security Documents.


The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby.  Except as set forth
in the Security Documents, such security interests and Liens are currently (or
will be, upon (a) the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party, the filing of appropriate assignments or notices with the United States
Patent and Trademark Office and the United States Copyright Office, and the
recordation of the Mortgage Instruments, in each case in favor of the
Administrative Agent, on behalf of the Lenders, and (b) the Administrative Agent
obtaining control or possession over those items of Collateral in which a
security interest is perfected through control or possession) perfected security
interests and Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, prior to all other Liens other than Permitted Liens.


Section 3.26         Classification of Senior Indebtedness.


The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.


Section 3.27         Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


Section 3.28         Compliance with OFAC Rules and Regulations.


(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
 
 
79

--------------------------------------------------------------------------------

 


(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has a more than 10% of its assets located in Sanctioned Entities, or (iii)
derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.


Section 3.29         Authorized Officer.


Set forth on Schedule 3.29 are Responsible Officers that are permitted to sign
Credit Documents on behalf of the Credit Parties, holding the offices indicated
next to their respective names, as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2.  Such
Authorized Officers are the duly elected and qualified officers of such Credit
Party and are duly authorized to execute and deliver, on behalf of the
respective Credit Party, the Credit Agreement, the Notes and the other Credit
Documents.


Section 3.30         Regulation H.


No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as loss payee on behalf of the
Lenders.


Section 3.31         Consummation of Acquisition and IPO.


(a)           The Acquisition and related transactions have been (or
simultaneously with the closing of the Loans hereunder, will be) consummated
substantially in accordance with the terms of the Acquisition Documents as of
the Closing Date.  As of the Closing Date, the Acquisition Documents have not
been altered, amended or otherwise modified or supplemented in any manner
materially adverse to the Lenders (as reasonably determined by the
Administrative Agent) without the prior written consent of the Administrative
Agent.  Each of the representations and warranties made in the Acquisition
Documents by the Credit Parties and their Subsidiaries or, to the best knowledge
of the Credit Parties, made by any third party is true and correct in all
material respects.


(b)           The IPO and related transactions have been (or simultaneously with
the closing of the Loans hereunder, will be) consummated substantially in
accordance with the terms of the IPO Documents.  As of the Closing Date, the IPO
Documents have not been altered, amended or otherwise modified or supplemented
in any in any manner materially adverse to the Lenders (as reasonably determined
by the Administrative Agent) nor has any material condition thereof been waived,
in any such case without the prior written consent of the Administrative Agent.
 
 
80

--------------------------------------------------------------------------------

 




ARTICLE IV


CONDITIONS PRECEDENT


Section 4.1           Conditions to Initial Extensions of Credit on the Closing
Date.


This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:


(a)           Execution of Credit Agreement and Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) for the account
of each Revolving Lender requesting a promissory note, a duly executed Revolving
Loan Note, (iii) for the account of the Swingline Lender requesting a promissory
note, the Swingline Loan Note, (iv) counterparts of the Security Agreement, the
Pledge Agreement and each Mortgage Instrument, in each case conforming to the
requirements of this Agreement and executed by duly authorized officers of the
Credit Parties or other Person, as applicable, and (v) counterparts of any other
Credit Document, executed by the duly authorized officers of the parties
thereto.


(b)           Authority Documents.  The Administrative Agent shall have received
the following:


(i)           Articles of Incorporation/Charter Documents.  Original certified
articles of incorporation or other charter documents, as applicable, of each
Credit Party certified (A) by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date, and (B) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.


(ii)          Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the Transactions and authorizing execution and delivery thereof,
certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.


(iii)         Bylaws/Operating Agreement.  A copy of the bylaws or comparable
operating agreement of each Credit Party certified by an officer of such Credit
Party (pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.
 
 
81

--------------------------------------------------------------------------------

 


(iv)         Good Standing.  Original certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
or organization and each other state in which the failure to so qualify and be
in good standing could reasonably be expected to have a Material Adverse Effect.


(v)          Incumbency.  An incumbency certificate of each Authorized Officer
of each Credit Party certified by an officer (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) to be
true and correct as of the Closing Date.


(c)           Legal Opinion of Counsel.  The Administrative Agent shall have
received an opinion or opinions (including, if requested by the Administrative
Agent, local counsel opinions) of counsel for the Credit Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent (which shall
include, without limitation, opinions with respect to the existence of each
Credit Party, opinions as to perfection of the Liens granted to the
Administrative Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents).  The
Administrative Agent shall have received a copy of each opinion, report,
agreement, and other document required to be delivered pursuant to the IPO
Documents in connection with the IPO and related transactions.


(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           (A) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Credit Party and each jurisdiction where
any Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;


(ii)          searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


(iii)         completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
 
 
82

--------------------------------------------------------------------------------

 


(iv)         stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and undated stock or transfer powers duly executed in blank;


(v)          duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral;


(vi)         in the case of any personal property Collateral located at premises
leased by a Credit Party and set forth on Schedule 3.16(f)(ii) such estoppel
letters, consents and waivers from the landlords of such real property to the
extent required to be delivered in connection with Section 5.14 (such letters,
consents and waivers shall be in form and substance satisfactory to the
Administrative Agent, it being acknowledged and agreed that any landlord waiver
in substantially the form of Exhibit 4.1(d) is satisfactory to the
Administrative Agent);


(vii)        to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral;


(viii)       Deposit Account Control Agreements satisfactory to the
Administrative Agent to the extent required to be delivered pursuant to Section
6.14;


(ix)          Securities Account Control Agreements satisfactory to the
Administrative Agent to the extent required to be delivered pursuant to Section
6.14;


it being understood and agreed that satisfaction of the conditions set forth in
the preceding clauses (d)(v), (vi), (vii), (viii) and (ix) is not required for
the initial Extensions of Credit on the Closing Date so long as the Company has
used commercially reasonable efforts to deliver the items therein set forth; and


(e)           Real Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and the
Lenders:


(i)           fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties as to properties owned by the Credit Parties and, to the
extent required by the Administrative Agent, the leasehold interest in the
Mortgaged Properties as to properties that are warehouses, plants or other real
properties material to the conduct of the Credit Parties’ business and are
leased by the Credit Parties;
 
 
83

--------------------------------------------------------------------------------

 


(ii)          a title report in respect of each of the Mortgaged Properties;


(iii)         with respect to each Mortgaged Property, a Mortgage Policy
assuring the Administrative Agent that the Mortgage Instrument with respect to
such Mortgaged Property creates a valid and enforceable first priority mortgage
lien on such Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, which Mortgage Policy shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;


(iv)         evidence as to (A) whether any Mortgaged Property is a Flood Hazard
Property and (B) if any Mortgaged Property is a Flood Hazard Property, (x)
whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (y) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (I) as to the fact that such Mortgaged Property is a Flood
Hazard Property and (II) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (z) copies of insurance policies or certificates of insurance of the
Credit Parties and their Subsidiaries evidencing flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee on behalf of the Lenders;


(v)          maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company
in a manner reasonably satisfactory to them, dated a date satisfactory to each
of the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 2005, and, without limiting the
generality of the foregoing, there shall be surveyed and shown on such maps,
plats or surveys the following:  (A) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines; (B) the lines of streets abutting the sites and width thereof;
(C) all access and other easements appurtenant to the sites necessary to use the
sites; (D) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the sites or otherwise known to
the surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (F) if the site is described as
being on a filed map, a legend relating the survey to said map;
 
 
84

--------------------------------------------------------------------------------

 


(vi)         satisfactory third-party environmental reviews of all owned
Mortgaged Properties and, to the extent requested by the Administrative Agent,
all leased Mortgaged Properties, including but not limited to Phase I
environmental assessments, together with reliance letters in favor of the
Lenders;


(vii)        to the extent requested by the Administrative Agent, opinions of
counsel to the Credit Parties for each jurisdiction in which the Mortgaged
Properties are located;


(viii)       to the extent available, zoning letters from each municipality or
other Governmental Authority for each jurisdiction in which the Mortgaged
Properties are located; and


(ix)         an appraisal of each owned Mortgaged Property, in form and
substance satisfactory to the Administrative Agent.


(f)           Liability, Casualty, Property and Business Interruption
Insurance.  The Administrative Agent shall have received copies of insurance
policies or certificates and endorsements of insurance evidencing liability,
casualty, property and business interruption insurance meeting the requirements
set forth herein or in the Security Documents.  The Administrative Agent shall
be named (i) as lenders’ loss payee, as its interest may appear, with respect to
any such insurance providing coverage in respect of any Collateral and (ii) as
additional insured, as its interest may appear, with respect to any such
insurance providing liability coverage, and the Credit Parties will use their
commercially reasonable efforts to have each provider of any such insurance
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.


(g)           Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate prepared by the chief financial officer or
other Authorized Officer approved by the Administrative Agent of the Company as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of Exhibit
4.1(g) hereto.


(h)           Account Designation Notice.  The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.


(i)             Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing with respect to the Loans to be made on the
Closing Date.
 
 
85

--------------------------------------------------------------------------------

 


(j)            Consents.  The Administrative Agent shall have received evidence
that all boards of directors (including, without limitation, the board of
directors of the Acquired Business), governmental, shareholder and material
third party consents (including, without limitation, Hart-Scott-Rodino
clearance) and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


(k)           Existing Indebtedness of the Credit Parties.  All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(including the Acquired Business and other than Indebtedness permitted to exist
pursuant to Section 6.1) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date, or the
Administrative Agent shall have received evidence reasonably satisfactory to it
that such existing Indebtedness will be paid in full with the proceeds of the
initial Extensions of Credit and that such security interests will thereby
terminate.


(l)            Financial Statements.  The Administrative Agent and the Lenders
shall have received (i) copies of the financial statements referred to in
Section 3.1 and (ii) copies of the financial statements of the Sellers and their
Subsidiaries for the fiscal years ended December 31, 2008 and December 31, 2009,
each in form and substance satisfactory to each of them.


(m)           No Material Adverse Change.  Since December 31, 2009, there shall
not have occurred any change, effect, event, occurrence or state of facts that
has or would reasonably be expected to have or result in a material adverse
effect or change on the business, assets, properties, operations, condition
(financial or otherwise) or results of operations of the Acquired Business,
taken as a whole, or the Company and its Subsidiaries, taken as a whole, as the
case may be, other than any material adverse effect or change to the extent
arising out of, attributable to or resulting from: (a) changes in conditions
generally affecting the industries in which the Acquired Business is conducted
or in which the business of the Company and its Subsidiaries is conducted, which
do not disproportionately affect in any material respect the Acquired Business,
taken as a whole, or the Company and its Subsidiaries, taken as a whole, as the
case may be, as compared to other similarly situated participants in the
industries in which the Acquired Business is conducted or in which the business
of the Company and its Subsidiaries is conducted, as the case may be; (b)
general economic, political or capital and financial market conditions which do
not disproportionately affect in any material respect the Acquired Business,
taken as a whole, or the Company and its Subsidiaries, taken as a whole, as the
case may be; (c) any outbreak or escalation of hostilities involving the United
States (including any declaration of war by the U.S. Congress) or acts of
terrorism; (d) any change in law, GAAP, or the enforcement or interpretation
thereof, applicable to the Acquired Business, taken as a whole, or the Company
and its subsidiaries, taken as a whole, as the case may be; (e) any specific
actions required to be taken or omitted pursuant to the Transaction Documents
(as defined in the Acquisition Documents); (f) the mere failure of the Acquired
Business, taken as a whole, or the Company and its Subsidiaries, taken as a
whole, as the case may be, to achieve any financial projections or forecasts
(provided, that the causes underlying such failure may, subject to the other
limitations in this definition, be taken into account in determining whether a
material adverse effect has occurred); or (g) any matter to the extent set forth
in the schedules to the Acquisition Documents (but not including any material
worsening of such matter).
 
 
86

--------------------------------------------------------------------------------

 


(n)           Financial Condition Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by an Authorized Officer of
the Company as of the Closing Date, substantially in the form of Exhibit 4.1(p)
stating that immediately after giving effect to this Agreement, the other Credit
Documents, and all the Transactions contemplated to occur on such date, (i) all
Specified Representations are true and correct, and (ii) the Credit Parties are
in compliance with Section 4.1(s)  (as evidenced through detailed calculations
of such financial covenants on a schedule to such certificate) as of the last
day of the quarter ending at least twenty (20) days preceding the Closing Date.


(o)           Material Contracts.  The Administrative Agent shall have received
true and complete copies, certified by an officer of the Company as true and
complete, of all Material Contracts, together with all exhibits and schedules.


(p)           Acquisition Documents.  The Acquisition shall have been (or
simultaneously with the closing of the Loans hereunder, will be) consummated in
accordance with the terms of the Acquisition Documents (without waiver of any
conditions precedent to the obligations of any party thereto that is materially
adverse to the Lenders as reasonably determined by the Administrative Agent
unless approved by the Administrative Agent).  The Administrative Agent shall
have received a copy simultaneously with the closing of the Loans hereunder,
certified by an officer of the Company as true and complete, of each Acquisition
Document as originally executed and delivered, together with all exhibits and
schedules thereto.


(q)           IPO Documents.  The IPO shall have been (or simultaneously with
the closing of the Loans hereunder, will be) consummated in accordance with the
terms of the IPO Documents (without waiver of any conditions precedent to the
obligations of any party thereto that is materially adverse to the Lenders as
reasonably determined by the Administrative Agent unless approved by the
Administrative Agent).  The Administrative Agent shall have received a copy
simultaneously with the closing of the Loans hereunder, certified by an officer
of the Company as true and complete, of each IPO Document as originally executed
and delivered, together with all exhibits and schedules thereto.


(r)            IPO Proceeds.  The Company shall have received (or simultaneously
with the closing of the Loans hereunder, will receive) cash equity proceeds from
the IPO in an amount sufficient to consummate the Acquisition and cause all
principal, interest and other amounts outstanding in connection with existing
subordinated debt of the Credit Parties (including the Acquired Business) to be
paid in full.
 
 
87

--------------------------------------------------------------------------------

 


(s)           Funded Debt and Total Leverage Ratio.  The Administrative Agent
shall have received evidence that (i) total Funded Debt of the Company and its
subsidiaries as of the Closing Date is no greater than $20 million, (ii) the
Total Leverage Ratio of the Credit Parties and their Subsidiaries is not greater
than 3.00 to 1.0, in each case, calculated on a Pro Forma Basis after giving
effect to the Transactions, for the twelve-month period ending as of the most
recent month prior to the Closing Date for which financial statements are
available, such calculations to be reasonably satisfactory to the Administrative
Agent.


(t)            Fees and Expenses.  The Administrative Agent and the Lenders
shall have received all fees and expenses, if any, owing pursuant to the Fee
Letters and Section 2.5.


Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Notwithstanding anything in this Credit Agreement or any other Credit Document
to the contrary, (i) the only representations the making of which shall be a
condition to availability of the Extensions of Credit on the Closing Date shall
be (x) those representations made by or on behalf of the Acquired Business in
the Acquisition Documents as are material to the interests of the Lenders but
only to the extent that the Company has the right to terminate its obligations
under the Acquisition Documents as a result of a breach of such representations
in the Acquisition Documents and (y) the Specified Representations (as defined
below) and (ii) the availability of the Extensions of Credit on the Closing Date
shall not be impaired if the Administrative Agent’s security interest in any
Collateral is not perfected (other than any Collateral perfected by (A) filing
of UCC financing statements and (B) the delivery of all stock certificates
evidencing the Equity Interests pledged or purported to be pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with undated
stock powers, duly executed in blank, attached thereto (it being understood and
agreed that the conditions with respect to the perfection pursuant to the filing
and recordings referred to in clause (A) above shall be deemed met so long as
the required documentation with respect to such filings or recordings is
delivered to the Administrative Agent on or prior to the Closing Date in the
appropriate form for filing or recording, as applicable)) if the Administrative
Agent’s security interest in such Collateral may not be perfected prior to the
Closing Date after the Company’s use of commercially reasonable efforts to
deliver a perfected security interest in any such Collateral.  For purposes
hereof, “Specified Representations” means the representations and warranties set
forth in Section 3.3(a), Section 3.4, Section 3.5(a) (as to Requirements of Law
only), Section 3.7, Section 3.8, Section 3.17 and Section 3.28.


Section 4.2           Conditions to All Extensions of Credit After the Closing
Date.


The obligation of each Lender to make any Extension of Credit hereunder after
the Closing Date is subject to the satisfaction of the following conditions
precedent on the date of making such Extension of Credit:
 
 
88

--------------------------------------------------------------------------------

 


(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the other Credit Documents and
which are contained in any certificate furnished at any time under or in
connection herewith shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Extension of Credit as if made on and as of such date, in
each case except for any representation or warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.


(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.


(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the lesser of (A) the Revolving Committed Amount then in effect and
(B) the Borrowing Base, (ii) the outstanding LOC Obligations shall not exceed
the LOC Committed Amount, and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Committed Amount.


(d)           Additional Conditions to Revolving Loans.  If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.


(e)           Additional Conditions to Letters of Credit.  If the issuance of a
Letter of Credit is requested, (i) all conditions set forth in Section 2.3 shall
have been satisfied and (ii) there shall exist no Lender that is a Defaulting
Lender unless the Issuing Lender has entered into satisfactory arrangements with
the Company or such Defaulting Lender to eliminate the Issuing Lender’s risk
with respect to such Defaulting Lender’s LOC Obligations.


(f)           Additional Conditions to Swingline Loans.  If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Company or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.


Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.
 
 
89

--------------------------------------------------------------------------------

 


ARTICLE V


AFFIRMATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c)  the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, such Credit Party shall, and shall cause each of their
Subsidiaries, to:


Section 5.1           Financial Statements.


Furnish to the Administrative Agent and each of the Lenders:


(a)           Annual Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Company is required by the SEC to deliver its Form 10-K for each fiscal year of
the Company (beginning with the fiscal year ended December 31, 2010) and (ii)
ninety (90) days after the end of each fiscal year of the Company (beginning
with the fiscal year ended December 31, 2010), a copy of the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year (beginning with the fiscal year ended December 31, 2010) and
the related Consolidated statements of income and retained earnings and of cash
flows of the Company and its Subsidiaries for such year, which shall be audited
by a firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;


(b)           Quarterly Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Company is required by the SEC to deliver its Form 10-Q for any fiscal quarter
of the Company and (ii) forty-five (45) days after the end of each of the first
three (3) fiscal quarters of the Company (or, with respect to the fiscal quarter
ended September 30, 2010, forty-five (45) days after the Closing Date), a copy
of the Consolidated balance sheet of the Company and its Subsidiaries as of the
end of such period and related Consolidated statements of income and retained
earnings and of cash flows for the Company and its Subsidiaries for such
quarterly period and for the portion of the fiscal year ending with such period,
in each case setting forth in comparative form Consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
recurring year-end audit adjustments) and including (A) management discussion
and analysis of operating results inclusive of operating metrics in comparative
form, (B) total retail locations consisting of exchange, refill, ice, product
and flavor station locations, (C) 5 gallon equivalent units sold consisting of
exchange, refill, and direct, (D) unit dispenser retailer “Sell In” and unit
dispenser retailer “Sell Thru”, (E) unit flavor station retailer “Sell In” and
unit flavor station retailer “Sell Thru” and (F) same store sales; and
 
 
90

--------------------------------------------------------------------------------

 


(c)           Annual Operating Budget and Cash Flow.  As soon as available, but
in any event within thirty (30) days prior to the end of each fiscal year
(including the fiscal year ending December 31, 2010), a copy of the detailed
annual operating budget or plan including cash flow projections of the Company
and its Subsidiaries for the next four fiscal quarter period prepared on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;


all such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual, quarterly and monthly financial statements provided in
accordance with subsections (a), (b) and (c) above, in accordance with GAAP
applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change, if any, in GAAP as provided in
Section 1.3(b).


Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Company through
electronic mail; provided that, upon the Administrative Agent’s request, the
Company shall provide paper copies of any documents required hereby to the
Administrative Agent.


Section 5.2           Certificates; Other Information.


Furnish to the Administrative Agent and each of the Lenders:


(a)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of an Authorized Officer substantially in the form of Exhibit 5.2(b)
stating that (i) such financial statements present fairly the financial position
of the Company and its Subsidiaries for the periods indicated in conformity with
GAAP applied on a consistent basis, and (ii) such Authorized Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period including, for the first four fiscal quarters following
the Closing Date, sufficient information relating to each of the Company and its
Subsidiaries and the Acquired Business as necessary (as determined by the
Administrative Agent) to demonstrate an adequate reconciliation.
 
 
91

--------------------------------------------------------------------------------

 
 
(b)           Updated Schedules.  Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.3 and Schedule 3.12 if the Credit Parties or any of
their Subsidiaries has formed or acquired a new Subsidiary since the Closing
Date or since such Schedule was last updated, as applicable, (ii) an updated
copy of Schedule 3.16(a) if the Credit Parties have registered, applied for
registration of, acquired or otherwise obtained ownership of any new
Intellectual Property since the Closing Date or since such Schedule was last
updated, as applicable, (iii) an updated copy of Schedule 3.16(b) if the Credit
Parties have obtained any Documents (as defined in the UCC), Instruments (as
defined in the UCC) or Tangible Chattel Paper (as defined in the UCC) since the
Closing Date or since such Schedule was last updated, as applicable, (iv) an
updated copy of Schedule 3.16(c) if the Credit Parties maintain any Deposit
Accounts (as defined in the UCC), Electronic Chattel Paper (as defined in the
UCC), Letter-of-Credit Rights (as defined in the UCC), Securities Accounts (as
defined in the UCC) or uncertificated Investment Property (as defined in the
UCC) to the extent not otherwise set forth on such Schedule as of the Closing
Date or since such Schedule was last updated, as applicable, (v) an updated copy
of Schedule 3.16(d) if the Credit Parties have any Commercial Tort Claims not
otherwise set forth on such Schedule as of the Closing Date or since such
Schedule was last updated, as applicable, (vi) an updated copy of Schedule
3.16(e) to the extent required to be updated to make the representation in
Section 3.16(e) true and correct, (vii) an updated copy of Schedule 3.16(f)(i)
to the extent any Credit Party is obligated to provide a mortgage or deed of
trust on any Property in accordance with Section 5.12, (viii) an updated copy of
Schedule 3.16(f)(ii) to the extent any Credit Party has a (1) headquarter
location, (2) location where any significant administrative or governmental
functions are performed, (3) location where any Credit Party maintains books or
records and (4) location where any personal property Collateral is located at
any premises owned or leased by a Credit Party with a Collateral value in excess
of $1,000,000 (and an indication whether such location is leased or owned), to
the extent not otherwise set forth on such Schedule as of the Closing Date or
since such Schedule was last updated, as applicable, (ix) an updated copy of
Schedule 3.23 if any new Material Contract has been entered into since the
Closing Date or since such Schedule was last updated, as applicable, together
with a copy of each new Material Contract and (x) an updated copy of Schedule
3.24 if the Credit Parties or any of their Subsidiaries has altered or acquired
any insurance policies since the Closing Date or since such Schedule was last
updated.


(c)           Reports; SEC Filings; Regulatory Reports; Press Releases;
Etc.  Promptly upon their becoming available, (i) copies of all reports (other
than those provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which any Credit Party sends to its
shareholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which any Credit Party may make to, or file with, the SEC
(or any successor or analogous Governmental Authority) or any securities
exchange or other private regulatory authority, (iii) all material regulatory
reports and (iv) all press releases and other statements made available by any
of the Credit Parties to the public concerning material developments in the
business of any of the Credit Parties.
 
 
92

--------------------------------------------------------------------------------

 


(d)           Borrowing Base Certificate.  Within twenty (20) days after the end
of each month (or more frequently if required by the Administrative Agent if a
Default or Event of Default has occurred and is continuing), a completed
Borrowing Base Certificate in the form attached hereto as Exhibit 5.2(d) (a
“Borrowing Base Certificate”). The Company shall attach the following to each
Borrowing Base Certificate, which shall be certified by the chief financial
officer or president of the Company to be accurate and complete and in
compliance with the terms of the Credit Documents: (i) a report listing all
Accounts of the Credit Parties as of the last Business Day of such month (an
“Accounts Receivable Report”) which shall include the amount and age of each
Account on an original invoice date aging basis, the name and mailing address of
each Account Debtor, a detailing of all Accounts which do not constitute
Eligible Accounts Receivable, and such other information as the Administrative
Agent may require in order to verify the Eligible Accounts Receivable, all in
reasonable detail and in form acceptable to the Administrative Agent, (ii) a
report listing all Inventory and all Eligible Inventory of the Credit Parties as
of the last Business Day of such month, the cost thereof, specifying raw
materials, work-in-process, finished goods and all Inventory which has not been
timely sold by the Credit Parties in the ordinary course of business, and such
other information as the Administrative Agent may require relating thereto, all
in form acceptable to the Administrative Agent (an “Inventory Report”), (iii) a
report listing results on exchange, refill and dispenser locations and sales and
(iv) any other report as the Administrative Agent may from time to time require
in its sole discretion, each prepared with respect to such periods and with
respect to such information and reporting as the Administrative Agent may
require.


(e)           Calculations.  Within ninety (90) days after the end of each
fiscal year of the Company, a certificate containing information including a
calculation of the amount of all Restricted Payments, Investments (including
Permitted Acquisitions), Dispositions and Capital Expenditures that were made
during the prior fiscal year.


(f)           Management Letters; Etc.  Promptly upon receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.


(g)           Changes in Corporate Structure.  Within ten days prior to any
merger, consolidation, dissolution or other change in corporate structure of any
Credit Party or any of its subsidiaries permitted pursuant to the terms hereof,
provide notice of such change in corporate structure to the Administrative
Agent.


(h)           General Information.  Promptly, such additional financial and
other information as the Administrative Agent, on behalf of any Lender, may from
time to time reasonably request.


Section 5.3           Payment of Taxes and Other Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.
 
 
93

--------------------------------------------------------------------------------

 


Section 5.4           Conduct of Business and Maintenance of Existence.


Except as expressly permitted under Section 6.4, continue to engage in business
of the same general type as now conducted by it on the Closing Date and
preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing, take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and to maintain its goodwill and comply with all
Contractual Obligations and Requirements of Law, except where the failure to
take such actions could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


Section 5.5           Maintenance of Property; Insurance.


(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).


(b)           Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance (including,
without limitation, insurance with respect to its tangible Collateral) in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon the request of the
Administrative Agent, full information as to the insurance carried.  To the
extent permitted under applicable laws, the Administrative Agent shall be named
(i) as lenders’ loss payee, as its interest may appear with respect to any
property insurance, and (ii) as additional insured, as its interest may appear,
with respect to any such liability insurance, and the Company shall use
commercially reasonable efforts to cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and such policies shall provide
that no act or default of the Credit Parties or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent or the Lenders
under such policy or policies.


(c)           In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
such material loss, damage to or destruction of the Collateral of any Credit
Party or any part thereof, if required by the Administrative Agent or the
Required Lenders, such Credit Party (whether or not the insurance proceeds, if
any, received on account of such damage or destruction shall be sufficient for
that purpose), at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed.
 
 
94

--------------------------------------------------------------------------------

 


Section 5.6           Maintenance of Books and Records.


Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.


Section 5.7           Notices.


Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):


(a)           promptly, but in any event within two (2) Business Days after any
Credit Party knows thereof, of the occurrence of any Default or Event of
Default;


(b)           promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or involve a monetary claim in excess of $1,000,000;


(c)           promptly, of any litigation, or any investigation or proceeding
known or threatened to any Credit Party (i) affecting any Credit Party or any of
its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest or Lien created thereunder, (iii) involving an environmental claim or
potential liability under Environmental Laws which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iv) by
any Governmental Authority relating to any Credit Party or any Subsidiary
thereof and alleging fraud, deception or willful misconduct by such Person;


(d)           of any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;


(e)           of any attachment, judgment, lien, levy or order exceeding
$1,000,000 that may be assessed against or threatened against any Credit Party
other than Permitted Liens;


(f)           as soon as possible and in any event within thirty (30) days after
any Credit Party knows or has reason to know thereof:  (i) of the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii)
of the institution of proceedings or the taking of any other action by the PBGC
or any Credit Party, any Commonly Controlled Entity or any Multiemployer Plan,
with respect to the withdrawal from, or the terminating, Reorganization or
Insolvency of, any Plan;
 
 
95

--------------------------------------------------------------------------------

 


(g)           promptly after becoming aware of the occurrence of any Internal
Control Event;


(h)           as soon as possible and in any event within ten (10) days prior to
creating a Material Domestic Subsidiary, notice of the creation of such Material
Domestic Subsidiary;


(i)            promptly, of any notice of any violation received by any Credit
Party from any Governmental Authority including, without limitation, any notice
of violation of Environmental Laws; and


(j)             promptly, of any other development or event which could
reasonably be expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized  Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Company shall specify that such notice is a Default or Event of Default notice
on the face thereof.


Section 5.8           Environmental Laws.


(a)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;


(b)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and
 
 
96

--------------------------------------------------------------------------------

 


(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.


Section 5.9           Financial Covenants.


Comply with the following financial covenants:


(a)           Reserved.


(b)           Senior Leverage Ratio.  The Senior Leverage Ratio, calculated as
of the last day of each fiscal quarter occurring during the periods set forth
below shall be less than or equal to the following:


Period
Ratio
Third Amendment Effective Date through and including December 31, 2011
3.00 to 1.00
January 1, 2012 through and including March 31, 2012
3.25 to 1.00
April 1, 2012 through and including June 30, 2012
3.00 to 1.00
July 1, 2012 and thereafter
2.50 to 1.00



(c)           Consolidated EBITDA.  Consolidated EBITDA, calculated as of the
last day of each fiscal quarter occurring during the periods set forth below
shall be greater than or equal to the following:


Period
 
Amount
 
Third Amendment Effective Date through and including December 31, 2011
  $ 4,400,000  
January 1, 2012 through and including March 31, 2012
  $ 3,400,000  
April 1, 2012 through and including June 30, 2012
  $ 4,700,000  
July 1, 2012 through and including September 30, 2012
  $ 9,000,000  
October 1, 2012 and thereafter
  $ 12,000,000  



(d)           Maximum Consolidated Capital Expenditures.  Consolidated Capital
Expenditures made during each fiscal quarter of the Company shall be less than
or equal to (A) $2,000,000 until such time as the Company receives aggregate
cash proceeds from a debt issuance approved by the Administrative Agent and/or a
Secondary Equity Raise of at least $7,000,000, and (B) thereafter, $5,000,000.
 
 
97

--------------------------------------------------------------------------------

 


Section 5.10         Additional Guarantors.


The Credit Parties will cause each of their Subsidiaries, whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, no Foreign Subsidiary shall be required to become a Guarantor
to the extent such Guaranty would result in a material adverse tax consequence
for the Borrowers. In connection therewith, the Credit Parties shall give notice
to the Administrative Agent not less than ten (10) days prior to creating a
Subsidiary (or such shorter period of time as agreed to by the Administrative
Agent in its reasonable discretion), or acquiring the Equity Interests of any
other Person.  The Credit Party Obligations shall be secured by, among other
things, a first priority perfected security interest in the Collateral of such
new Guarantor and a pledge of 100% of the Equity Interests of such new Guarantor
and its Domestic Subsidiaries and 65% (or such higher percentage that would not
result in material adverse tax consequences for such new Guarantor) of the
voting Equity Interests and 100% of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries.  In connection with the foregoing, the Credit
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b) – (f), (j) and 5.12 and such other
documents or agreements as the Administrative Agent may reasonably request.


Section 5.11         Compliance with Law.


Comply with all Requirements of Law and orders (including Environmental Laws),
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral if noncompliance with any such Requirements
of Law, order or restriction could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.


Section 5.12         Pledged Assets.


(a)           Equity Interests. Each Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries (unless such
Domestic Subsidiary is owned by a Foreign Subsidiary) and 65% (to the extent the
pledge of a greater percentage would be unlawful or would cause any materially
adverse tax consequences to the applicable Borrower or any Guarantor) of the
voting Equity Interests and 100% of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries, in each case to the extent owned by such Credit
Party, to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.


(b)           Personal Property. Subject to the terms of subsection (c) below,
each Credit Party will cause all of its tangible and intangible personal
property now owned or hereafter acquired by it to be subject at all times to a
first priority, perfected Lien (subject in each case to Permitted Liens) in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Credit Party Obligations pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants set forth in the Security Documents.
 
 
98

--------------------------------------------------------------------------------

 


(c)           Real Property. To the extent otherwise permitted hereunder, if any
Credit Party intends to acquire a fee ownership interest in any real property
(“Real Estate”) after the Closing Date and such Real Estate has a fair market
value in excess of $500,000, it shall provide to the Administrative Agent
promptly (i) such security documentation as the Administrative Agent may request
to cause such Real Estate to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Administrative Agent and (ii) such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, title reports, title insurance policies, surveys,
appraisals, zoning letters, environmental reports and opinions of counsel, all
in form and substance reasonably satisfactory to the Administrative Agent.


(d)           Leases and other Agreements. Each Credit Party shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.


Section 5.13         Hedging Agreements.


Within 180 days following the Closing Date, cause at least 50% of the aggregate
amount of all permanent Indebtedness (as determined by the Administrative
Agent) then outstanding, and projected to be outstanding, to be hedged pursuant
to Hedging Agreements for a term of at least two (2) years with a counterparty
and on terms acceptable to the Administrative Agent.


Section 5.14         Landlord Waivers.


In the case of (a) each headquarter location of the Credit Parties, each other
location where any significant administrative or governmental functions are
performed and each other location where the Credit Parties maintain any books or
records (electronic or otherwise), in each case to the extent located in the
United States and (b) any personal property Collateral located at any other
premises leased by a Credit Party containing personal property Collateral with a
value in excess of $1,000,000, the Credit Parties will provide the
Administrative Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) requested by the
Administrative Agent and (ii) the Credit Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts (such
letters, consents and waivers shall be in form and substance reasonably
satisfactory to the Administrative Agent, it being acknowledged and agreed that
any landlord waiver in the form of Exhibit 4.1(d) is satisfactory to the
Administrative Agent).
 
 
99

--------------------------------------------------------------------------------

 


Section 5.15         Further Assurances.


(a)           Public/Private Designation.  The Credit Parties will cooperate
with the Administrative Agent in connection with the publication of certain
materials and/or information provided by or on behalf of the Credit Parties to
the Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.


(b)           Additional Information.  The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.


(c)           Visits and Inspections.  The Credit Parties shall permit
representatives of the Administrative Agent, accompanied by representatives of
any Lender who so requests, from time to time upon prior reasonable notice and
at such times during normal business hours, to visit and inspect its properties
(including the Collateral); inspect, audit and make extracts from its books,
records and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects.  Upon the occurrence and during
the continuance of an Event of Default, the representatives of the
Administrative Agent, accompanied by representatives of any Lender who so
requests, may do any of the foregoing at any time without advance notice.  The
Credit Parties shall be obligated to reimburse the Administrative Agent or any
Lender for their fees, costs, and expenses for all such visits and inspections.


(d)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the UCC or any other Requirement of Law which are reasonably
necessary or advisable to maintain in favor of the Administrative Agent, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.


(e)           Post Closing Covenant.


(i)           Deposit Account Control Agreements.  The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
thereto, within ninety (90) days following the Closing Date (or such extended
period of time as reasonably agreed to by the Administrative Agent), Deposit
Account Control Agreements to the extent required to be delivered pursuant to
Section 6.14.
 
 
100

--------------------------------------------------------------------------------

 
 
(ii)           Intercompany Note.  The Administrative Agent shall have received,
in each case in form and substance reasonably satisfactory thereto, within
ninety (90) days following the Closing Date (or such extended period of time as
reasonably agreed to by the Administrative Agent), a promissory note evidencing
the unsecured intercompany Indebtedness of Primo Refill Canada Corporation to
the Company permitted pursuant to Section 6.1(e), which promissory note shall be
pledged to the Administrative Agent as Collateral for the Credit Party
Obligations.


Section 5.16         Accounts Covenants.


(a)           The Company shall notify the Administrative Agent promptly of: (i)
any material delay in the any Credit Parties performance of any of its material
obligations to any material Account Debtor or the assertion of any material
claims, offsets, defenses or counterclaims by any material Account Debtor, or
any material disputes with material Account Debtors, or any settlement,
adjustment or compromise thereof, except in the ordinary course of a Credit
Party’s business in accordance with historical practice, (ii) all material
adverse information known to any Credit Party relating to the financial
condition of any such material Account Debtor and (iii) any event or
circumstance which, to the best of any Credit Party’s knowledge, would cause the
Administrative Agent to consider any accounts as no longer constituting Eligible
Accounts Receivable.  No credit, discount, allowance or extension or agreement
for any Eligible Account Receivable shall be granted to any Account Debtor
without the Administrative Agent’s consent, except in the ordinary course of a
Credit Party’s business in accordance with historical practice.  So long as no
Event of Default exists or has occurred and is continuing, the Credit Parties
shall settle, adjust or compromise any claim, offset, counterclaim or dispute
with any Account Debtor.  At any time that an Event of Default exists or has
occurred and is continuing, the Administrative Agent shall, at its option, have
the right to settle, adjust or compromise any claim, offset, counterclaim or
dispute with Account Debtors or grant any credits, discounts or allowances;
provided, that (A) the Credit Parties shall have the right to do any of the
foregoing in the ordinary course of business and (B) the Administrative Agent
shall provide prompt notice to the Company of its election to exercise such
option.


(b)           With respect to each Eligible Account Receivable: (i) the amounts
shown on any invoice delivered to the Administrative Agent or schedule thereof
delivered to the Administrative Agent shall be true and complete in all material
respects, (ii) payments thereon received by any Credit Party shall be promptly
deposited into a deposit account of the applicable Credit Party, (iii) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to the
Administrative Agent in accordance with the terms of this Agreement, and (iv)
none of the transactions giving rise thereto will violate in any material
respect any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will in all material respects be legally
sufficient under such laws and regulations and all such documentation will in
all material respects be legally enforceable in accordance with its terms.


 
101

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent shall have the right, in the
Administrative Agent’s name or in the name of a nominee of the Administrative
Agent, to verify the validity, amount or any other matter relating to any
receivables or other Collateral, by mail, telephone, facsimile transmission or
otherwise; provided, that the Administrative Agent shall exercise such right (i)
pursuant to up to four verification exercises per year; provided, that if the
results of such exercises are not satisfactory to the Administrative Agent in
its commercially reasonable discretion, the Administrative Agent shall be
permitted to conduct such additional verification exercises as it deems
necessary in its commercially reasonable discretion plus (ii) if an Event of
Default shall have occurred and is continuing, pursuant to such additional
verification exercises as reasonably required by the Administrative Agent in its
commercially reasonable discretion; provided, further that unless an Event of
Default has occurred and is continuing, the Administrative Agent shall not
communicate with any Account Debtor with respect to the matters set forth in
this clause (c) without first (A) giving reasonable advance notice to the
Company of the nature and purpose of the communication and (B) permitting the
Company to, at its option, participate fully in such communication.


Section 5.17         Inventory Covenants.


With respect to the Eligible Inventory: (a) each Credit Party shall at all times
maintain inventory records reasonably satisfactory to the Administrative Agent
(it being understood that records maintained substantially in accordance with
historical practice are acceptable to the Administrative Agent), keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, such Credit Party’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) the Credit Parties shall conduct a physical
count of the Inventory at least once each year but at any time or times as the
Administrative Agent may request on or after an Event of Default, and promptly
following such physical inventory shall supply the Agent with a report in the
form and with such specificity as may be satisfactory to the Administrative
Agent concerning such physical count; (c) the Credit Parties shall not remove
any Inventory from the locations set forth or permitted herein, except for sales
of Inventory in the ordinary course of its business and except to move Inventory
directly from one location set forth or permitted herein to another such
location and except for Inventory shipped from the manufacturer thereof to such
Credit Party which is in transit to the locations set forth or permitted herein
unless (i) the Credit Parties shall give notice to the Administrative Agent of
such removal and (ii) the Credit Parties shall comply with the requirements of
Section 5.12 with respect to the new location of such Inventory and the Credit
Parties shall produce, use, store and maintain the Inventory with all reasonable
care and caution and in accordance with applicable standards of any insurance
and in conformity with applicable laws (including the requirements of the
Federal Fair Labor Standards Act of 1938, as amended; (d) none of the Inventory
or other Collateral constitutes farm products or the proceeds thereof; (e) each
Credit Party assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory; (f) the
Credit Parties shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate any Credit
Party to repurchase such Inventory; and (g) the Credit Parties shall keep the
Inventory in good and marketable condition.
 
 
102

--------------------------------------------------------------------------------

 
 
ARTICLE VI


NEGATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:


Section  6.1           Indebtedness.


No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:


(a)           Indebtedness arising or existing under this Agreement and the
other Credit Documents;


(b)           Indebtedness of the Company and its Subsidiaries existing as of
the Closing Date as referred to in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension and
the terms of any such renewal, refinancing or extension are not less favorable
to the obligor thereunder;


(c)           Indebtedness of the Company and its Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension; and (iii) the total amount of all such Indebtedness shall not
exceed $1,500,000 at any time outstanding;


(d)           Unsecured intercompany Indebtedness among the Credit Parties;
provided that any such Indebtedness shall be, to the extent required by the
Administrative Agent, evidenced by promissory notes which shall be pledged to
the Administrative Agent as Collateral for the Credit Party Obligations;


(e)           Indebtedness and obligations owing under (i) Bank Products and
(ii) other Hedging Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;


 (f)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $500,000 for all such Persons; provided
that any such Indebtedness was not created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Subsidiary of a Credit Party;
 
 
103

--------------------------------------------------------------------------------

 


(g)           Indebtedness arising from agreements providing for indemnification
and purchase price adjustment obligations or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of any Credit Party or its Subsidiaries pursuant to such agreements,
in connection with Dispositions to the extent permitted hereunder;


(h)           Indebtedness permitted under Section 6.5;


 (i)           Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section;


 (j)           Unsecured intercompany Indebtedness of Primo Refill Canada
Corporation to the Company made on the Closing Date in an aggregate amount not
to exceed $15,000,000; provided that such Indebtedness shall be, to the extent
required by the Administrative Agent, evidenced by a promissory note which shall
be pledged to the Administrative Agent as Collateral for the Credit Party
Obligations; and


(k)           other Indebtedness in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.


Section  6.2           Liens.


The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):


(a)           Liens created by or otherwise existing under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;


(b)           Liens in favor of a Bank Product Provider in connection with a
Bank Product;


(c)           Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;


(d)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace (not to exceed sixty (60) days),
if any, related thereto has not expired or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of any Credit Party or its Subsidiaries, as
the case may be, in conformity with GAAP;
 
 
104

--------------------------------------------------------------------------------

 


(e)           statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;


 (f)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in the ordinary course of
business and consistent with past practices;


(g)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)           easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


 (i)           Liens existing on the Closing Date and set forth on Schedule
1.1(b); provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and improvements thereon and (ii) the principal amount of the
Indebtedness secured by such Lien shall not be extended, renewed, refunded or
refinanced;


 (j)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);


(k)           Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;


(l)             any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;
 
 
105

--------------------------------------------------------------------------------

 
 
(m)           restrictions on transfers of securities imposed by applicable
Securities Laws;


(n)           Liens arising out of judgments or awards not resulting in an Event
of Default; provided that the applicable Credit Party or Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review;


(o)           Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder
securing Indebtedness in an aggregate principal amount not to exceed $500,000
for all such Persons; provided, however, that any such Lien may not extend to
any other property of any Credit Party or any other Subsidiary that is not a
Subsidiary of such Person; provided, further, that any such Lien was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit
Party;


(p)           any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;


(q)           Liens in favor of the Administrative Agent, Issuing Lender and/or
Swingline Lender to Cash Collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;


 (r)           assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease; and


(s)           additional Liens so long as the principal amount of Indebtedness
and other obligations secured thereby does not exceed $500,000 in the aggregate.
 
Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, to the
extent such Lien has not already been granted to the Administrative Agent.


Section  6.3           Nature of Business.


No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date, businesses incidental or related thereto, and ancillary businesses
comprising logical extensions thereof.
 
 
106

--------------------------------------------------------------------------------

 


Section  6.4           Consolidation, Merger, Sale or Purchase of Assets, etc.


The Credit Parties will not, nor will they permit any Subsidiary to,


(a)           dissolve, liquidate or wind up its affairs, or sell, transfer,
lease or otherwise dispose of its property or assets (each a “Disposition”),
except the following, without duplication, shall be expressly permitted:


(i)           (A) the sale, transfer, lease or other disposition of inventory
and materials in the ordinary course of business and (B) the conversion of cash
into Cash Equivalents and Cash Equivalents into cash, and the use of cash and
Cash Equivalents in the ordinary course of business;


(ii)          the sale, transfer or other disposition of property or assets to
an unrelated party not in the ordinary course of business where and to the
extent that they are the result of a Recovery Event;


(iii)         the sale, lease, transfer or other disposition of machinery, parts
and equipment no longer used or useful in the conduct of the business of the
Credit Parties or any of their Subsidiaries;


(iv)         the sale, lease or transfer of property or assets from one Credit
Party to another Credit Party or dissolution of any Credit Party (other than any
Borrower) to the extent any and all assets of such Credit Party are distributed
to another Credit Party;


(v)          the termination of any Bank Product; and


(vi)         the sale, lease or transfer of property or assets not to exceed
$1,000,000 in the aggregate in any fiscal year;


provided that (A) with respect to clause (vi) above, at least 75% of the
consideration received therefor by the Credit Parties or any such Subsidiary
shall be in the form of cash or Cash Equivalents, (B) after giving effect to any
Disposition pursuant to clause (vii) above, the Credit Parties shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 5.9 hereof, recalculated for the most recently ended fiscal quarter for
which information is available, (C) with respect to clauses (iv), (v) and (vi)
above, no Default or Event of Default shall exist or shall result therefrom and
(D) any Disposition pursuant to clauses (i), (iii) and (vi) shall be for fair
market value; provided, further, that with respect to sales of assets permitted
hereunder only, the Administrative Agent shall be entitled, without the consent
of  any Lender, to release its Liens relating to the particular assets sold; or
 
 
107

--------------------------------------------------------------------------------

 


(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) the property or assets of any Person, other
than (A) Permitted Acquisitions and (B) except as otherwise limited or
prohibited herein, purchases or other acquisitions of inventory, materials,
property and equipment in the ordinary course of business, or (ii) enter into
any transaction of merger or consolidation, except for (A) Investments or
acquisitions permitted pursuant to Section 6.5 so long as the Credit Party
subject to such merger or consolidation is the surviving entity, (B) (y) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
a Credit Party; provided that such Credit Party will be the surviving entity and
(z) the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if any Borrower is a party thereto, such Borrower will be
the surviving corporation, and (C) the merger or consolidation of a Subsidiary
that is not a Credit Party with and into another Subsidiary that is not a Credit
Party.


Section  6.5           Advances, Investments and Loans.


The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for the following (the “Permitted Investments”):


(a)           cash and Cash Equivalents;


(b)           Investments consisting of the ownership of Equity Interests in the
Credit Parties’ Subsidiaries on the Closing Date and other Investments existing
as of the Closing Date as set forth on Schedule 1.1(a);


(c)           receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


(d)           Investments in and loans to any Credit Party;


(e)            loans and advances to officers, directors and employees in an
aggregate amount not to exceed $250,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);


(f)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


(g)           Permitted Acquisitions;


(h)           a one time Investment in Primo Refill Canada Corporation made by
the Company on the Closing Date in an aggregate amount not to exceed $7,500,000;


 (i)            Bank Products to the extent permitted hereunder; and
 
 
108

--------------------------------------------------------------------------------

 


 (j)            additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made after the Closing Date pursuant to this clause shall not
exceed an aggregate amount of $500,000 at any one time outstanding.


Section  6.6           Transactions with Affiliates.


The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, other than (a) transactions solely between
or among Credit Parties and (b) any Restricted Payment permitted by Section
6.10.


Section  6.7           Ownership of Subsidiaries; Restrictions.


The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for (a) Material Domestic Subsidiaries
that are joined as Additional Credit Parties as required by the terms hereof,
(b) Foreign Subsidiaries or (iii) Domestic Subsidiaries that are not classified
as Material Domestic Subsidiaries.  The Credit Parties will not sell, transfer,
pledge or otherwise dispose of any Equity Interests in any of their
Subsidiaries, nor will they permit any of their Subsidiaries to issue, sell,
transfer, pledge or otherwise dispose of any of their Equity Interests, except
in a transaction permitted by Section 6.4.


Section  6.8           Corporate Changes; Material Contracts.


No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) from those
in effect on the Closing Date in any respect materially adverse to the interests
of the Lenders without the prior written consent of the Required Lenders.  No
Credit Party shall (a) (i) except as permitted under Section 6.4, alter its
legal existence or, in one transaction or a series of transactions, merge into
or consolidate with any other entity, or sell all or substantially all of its
assets, (ii) change its state of incorporation or organization, without
providing thirty (30) days prior written notice to the Administrative Agent and
without filing (or confirming that the Administrative Agent has filed) such
financing statements and amendments to any previously filed financing statements
as the Administrative Agent may require, or (iii) change its registered legal
name, without providing thirty (30) days prior written notice to the
Administrative Agent and without filing (or confirming that the Administrative
Agent has filed) such financing statements and amendments to any previously
filed financing statements as the Administrative Agent may require, (b) cancel
or terminate or fail to renew or extend or permit the cancellation or
termination of any of its Material Contracts, to the extent such cancellation or
termination could reasonably be expected to result in a Material Adverse Effect,
(c) have more than one state of incorporation, organization or formation or (d)
change its accounting method (except in accordance with GAAP) in any manner
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders.
 
 
109

--------------------------------------------------------------------------------

 


Section  6.9           Limitation on Restricted Actions.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or amend or
otherwise modify the Credit Documents, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable law, (iii) any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, or (iv) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.


Section  6.10         Restricted Payments.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to the Credit Parties (directly or indirectly through its Subsidiaries), (c)
Restricted Payments in connection with the repurchases of Equity Interests of
the Company from former employees in an aggregate amount not to exceed $250,000
in any fiscal year of the Company, (d) (i) the conversion of all of the Series A
Preferred Stock, some or all of the Series B Preferred Stock and all of the
Series C Preferred Stock into common stock on the Closing Date, (ii) the payment
of all accrued dividends on the Series B Preferred Stock substantially
contemporaneous with the Closing Date, and (iii) the redemption of up to 50% of
the Series B Preferred Stock substantially contemporaneous with the
effectiveness of this Agreement, in each case as contemplated by the Borrower’s
Fifth Amended and Restated Certificate of Incorporation and the IPO Documents
and (e) to make payments with respect to earnout obligations or payment
obligations under any non-compete agreements, in each case executed or incurred
in connection with the Acquisition or any Permitted Acquisition in an aggregate
amount not to exceed $1,000,000 in any fiscal year of the Company.


Section  6.11         Amendment of Subordinated Debt.


The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 6.12          Sale Leasebacks.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.


Section  6.13         No Further Negative Pledges.


The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except (a)
pursuant to this Agreement and the other Credit Documents, (b) pursuant to any
document or instrument governing Indebtedness incurred pursuant to Section
6.1(c); provided that any such restriction contained therein relates only to the
asset or assets constructed or acquired in connection therewith, and (c) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.


Section  6.14         Account Control Agreements; Additional Bank Accounts.


Each of the Credit Parties will not open, maintain or otherwise have any
checking, savings or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (a)  deposit accounts that
are subject to a Deposit Account Control Agreement and are held at Wells Fargo,
(b) securities accounts that are subject to a Securities Account Control
Agreement and are held at Wells Fargo, (c)  deposit accounts established solely
as payroll and other zero balance accounts and such accounts are held at Wells
Fargo and (d) other deposit accounts, so long as at any time the balance in any
such account does not exceed $100,000 and the aggregate balance in all such
accounts does not exceed $100,000.
 
ARTICLE VII


EVENTS OF DEFAULT


Section  7.1           Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
 
111

--------------------------------------------------------------------------------

 
 
(a)           Payment.  (i) Any Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof or thereof; or (ii) any Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; or (iii) any Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due (whether at maturity,
by reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for three (3) days; or (iv) or any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations hereunder (after giving effect
to the grace period in clause (iii)); or


(b)           Misrepresentation.  Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement shall
prove to have been (i) with respect to representations and warranties that
contain a materiality qualification, incorrect, false or misleading on or as of
the date made or deemed made and (ii) with respect to representations and
warranties that do not contain a materiality qualification, incorrect, false or
misleading in any material respect on or as of the date made or deemed made; or


(c)            Covenant Default.


(i)           Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 5.1, 5.2(a),
5.4, 5.7(a), 5.9, 5.11, 5.13, 5.15(c) or Article VI hereof (other than Section
6.14); or


(ii)           Any Credit Party shall fail to comply with any other covenant
contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above) and, with respect to this clause (ii) only, such breach or
failure to comply is not cured within thirty (30) days of its occurrence; or


(d)           Indebtedness Cross-Default.  (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at least $1,000,000 for the Company and any
of its Subsidiaries in the aggregate beyond any applicable grace period (not to
exceed thirty (30) days), if any, provided in the instrument or agreement under
which such Indebtedness was created; or (ii) any Credit Party or any of its
Subsidiaries shall default in the observance or performance of any other
agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $1,000,000 in the aggregate for the Credit Parties and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to be
repurchased, prepaid, deferred or redeemed (automatically or otherwise); or
(iii) any Credit Party or any of its Subsidiaries shall breach or default any
payment obligation under any Hedging Agreement that is a Bank Product; or
 
 
112

--------------------------------------------------------------------------------

 
 
(e)           Other Cross-Defaults.  The Credit Parties or any of their
Subsidiaries shall default in (i) a material payment when due under any Material
Contract or (ii) the performance or observance, of any material obligation or
condition of any Material Contract and, in the case of this clause (ii)
only,  such failure to perform or observe such other obligation or condition
continues unremedied for a period of thirty (30) days after notice of the
occurrence of such default unless, but only as long as, the existence of any
such default is being contested by the Credit Parties in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Credit Parties to the extent required by GAAP;
or


(f)            Bankruptcy Default.  (i) A Credit Party or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against a Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against a Credit Party or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its Subsidiaries shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of
its Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or
 
 
113

--------------------------------------------------------------------------------

 


(g)           Judgment Default.  (i) One or more judgments or decrees shall be
entered against a Credit Party or any of its Subsidiaries involving in the
aggregate a liability (to the extent not covered by insurance) of $1,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within thirty (30) Business
Days from the entry thereof or (ii) any injunction, temporary restraining order
or similar decree shall be issued against a Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could result in a Material
Adverse Effect; or


(h)           ERISA Default.  The occurrence of any of the following:  (i) Any
Person shall engage in any “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code) involving any Plan, (ii) any “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
(other than a Permitted Lien) shall arise on the assets of the Credit Parties or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; or


 (i)            Change of Control.  There shall occur a Change of Control; or


 (j)           Invalidity of Guaranty.  At any time after the execution and
delivery thereof, the Guaranty, for any reason other than the satisfaction in
full of all Credit Party Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or any Credit Party shall contest the validity, enforceability, perfection
or priority of the Guaranty, any Credit Document, or any Lien granted thereunder
in writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party; or


(k)           Invalidity of Credit Documents.  Any Credit Document shall fail to
be in full force and effect (except as such documents may be terminated or no
longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive) or any Lien
shall fail to be a first priority, perfected Lien on a material portion of the
Collateral; or


 (l)            Subordinated Debt.  Any default (which is not waived or cured
within the applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby; or
 
 
114

--------------------------------------------------------------------------------

 


(m)           Classification as Senior Debt.  The Credit Party Obligations shall
cease to be classified as “Senior Indebtedness,” “Designated Senior
Indebtedness” or any similar designation under any Subordinated Debt instrument;
or


(n)           Uninsured Loss.  Any uninsured damage to or loss, theft or
destruction of any assets of the Credit Parties or any of their Subsidiaries
shall occur that is in excess of $1,000,000.


If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 9.1.


Section  7.2           Acceleration; Remedies.


Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:  (i)
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrowers to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.
 
ARTICLE VIII


THE ADMINISTRATIVE AGENT
 
 
115

--------------------------------------------------------------------------------

 
 
Section  8.1           Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.


Section  8.2           Nature of Duties.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


Section  8.3           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 
 
116

--------------------------------------------------------------------------------

 


(c)            shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section  8.4           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
117

--------------------------------------------------------------------------------

 
 
Section  8.5           Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.


Section  8.6            Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


Section  8.7            Indemnification.


The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Revolving
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Credit Party Obligations)
be imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the Transactions or any action taken or
omitted by any such indemnitee under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
such indemnitee’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction.  The agreements in this Section shall survive
the termination of this Agreement and payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder.
 
 
118

--------------------------------------------------------------------------------

 


Section  8.8            Administrative Agent in Its Individual Capacity.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


Section  8.9            Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, or an Affiliate of any such bank.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
119

--------------------------------------------------------------------------------

 
 
Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


Section  8.10         Collateral and Guaranty Matters.


(a)           The Lenders and the Bank Product Providers irrevocably authorize
and direct the Administrative Agent:


(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.4, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;


(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2; and


(iii)           to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.


(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
 
120

--------------------------------------------------------------------------------

 
 
Section 8.11          Bank Products.


No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice (including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider.
 
ARTICLE IX


MISCELLANEOUS


Section  9.1           Amendments, Waivers, Consents and Release of Collateral.


Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section.  The Required Lenders may or, with the consent
of the Required Lenders, the Administrative Agent may, from time to time, (a)
enter into with the Company written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Company hereunder or thereunder or
(b) waive or consent to the departure from, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:


(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of Default
Interest (other than Default Interest imposed during the continuance of a
Bankruptcy Event or a Payment Event of Default hereunder) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that any
reduction in the stated rate of interest on Revolving Loans shall only require
the written consent of each Lender holding a Revolving Commitment; or
 
 
121

--------------------------------------------------------------------------------

 
 
(ii)          amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or


(iii)         release the Borrowers or all or substantially all of the value of
the Guaranty, without the written consent of all of the Lenders; provided that
the Administrative Agent may release any Guarantor permitted to be released
pursuant to the terms of this Agreement; or


(iv)         release all or substantially all of the value of the Collateral
without the written consent of all of the Lenders; provided that the
Administrative Agent may release any Collateral permitted to be released
pursuant to the terms of this Agreement or the Security Documents; or


(v)          subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or


(vi)         permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or


(vii)        permit any Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or


(viii)       amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or


(ix)          without the consent of the Required Lenders, amend, modify or
waive any provision in Section 4.2 or waive any Default or Event of Default (or
amend any Credit Document to effectively waive any Default or Event of Default)
if the effect of such amendment, modification or waiver is that the Revolving
Lenders shall be required to fund Revolving Loans when such Lenders would
otherwise not be required to do so; or


(x)           amend, modify or waive the pro rata sharing of payments by and
among the Lenders, in each case in accordance with Section 2.11(b) or 9.7(b)
without the written consent of each Lender directly affected thereby; or
 
 
122

--------------------------------------------------------------------------------

 


(xi)          amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


(xii)         amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender and each Bank Product Provider directly affected
thereby; or


(xiii)        amend, modify or waive any provision in Section 2.21 or the
definition of Defaulting Lender if such amendment, modification or waiver would
result in any Lender immediately becoming a Defaulting Lender without the
written consent of such Lender; or


(xiv)        impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
such Lender; or


(xv)         amend the definitions of “Hedging Agreement,” “Bank Product,” or
“Bank Product Provider” without the consent of any Bank Product Provider that
would be adversely affected thereby;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Company, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the Company
and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9 or 8.10).


Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or
 
 
123

--------------------------------------------------------------------------------

 
 
 (ii) correct any obvious error or omission of a technical nature, in each case
that is immaterial (as determined by the Administrative Agent), in any provision
of any Credit Document, if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.


Section  9.2           Notices.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:


(i)         If to the Company or any other Credit Party:
 

 
104 Cambridge Plaza Drive
 
Winston-Salem, North Carolina 27104
 
Attention:                     
Mark Castaneda, Chief Financial Officer  
Telephone:                     
(336) 331-4000  
Fax:                      
(336) 331-0319  
Email:                      
mcastaneda@primowater.com



(ii)        If to the Administrative Agent:
 

 
Wells Fargo Bank, National Association, as Administrative Agent
 
1525 West W.T. Harris Blvd.
 
Mail Code NC 0680
 
Charlotte, North Carolina 28262
 
Attention:                     
Syndication Agency Services  
Telephone:                     
(704) 590-2758  
Fax:                      
(704) 590-3481  
Email:                      
sue.patterson@wachovia.com

                             
 
124

--------------------------------------------------------------------------------

 
 
with a copy to:
 

 
Wells Fargo Bank, National Association, as Administrative Agent
 
100 North Main Street
 
Mail Code: MAC D4001-053
 
Winston-Salem, NC 27101
 
Attention: James R. Myers
   
Phone: (336) 732-4867
   
Fax: (336) 732-4833
 





(iii)         if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders, the Swingline Lender and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Swingline Lender or the Issuing Lender pursuant to Article II if
such Lender, the Swingline Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
125

--------------------------------------------------------------------------------

 


(c)            Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


(d)           Platform.
 
(i)           Each Credit Party agrees that the Administrative Agent may make
the Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).


(ii)         The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications
effected thereby (the “Communications”).  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.


Section  9.3           No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Section  9.4           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.
 
 
126

--------------------------------------------------------------------------------

 


Section  9.5           Payment of Expenses and Taxes; Indemnity.


(a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and any necessary local counsel
(limited to one local counsel in each relevant jurisdiction)), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions, (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or
 
 
127

--------------------------------------------------------------------------------

 
 
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This section (b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from non-Tax claim.


(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the Credit Parties shall assert, and each
of the Credit Parties hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the
Transactions.


(e)            Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


(f)            Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent, the Swingline Lender and the
Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Credit Party
Obligations.
 
Section  9.6           Successors and Assigns; Participations.
 
 
128

--------------------------------------------------------------------------------

 
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Facility, (provided, however, that
simultaneous assignments shall be aggregated in respect of a Lender and its
Approved Funds), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).
 
 
129

--------------------------------------------------------------------------------

 
 
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
primary syndication of the Loans has not been completed as determined by Wells
Fargo or at least 90 days have elapsed since the Closing Date; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)           the consent of the Issuing Lender and Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that (A)only
one (1) such fee shall be payable in respect of simultaneous assignments by a
Lender and its Approved Funds) and (B) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
 
130

--------------------------------------------------------------------------------

 


(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
 
131

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that a Lender shall only be entitled to inspect its own entry in the Register
and not that of any other Lender.  In addition, the Administrative Agent shall
maintain on the Register information regarding the designation and revocation of
designation, of any Lender as a Defaulting Lender.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person, any Credit Party or any Credit
Party’s Affiliates or Subsidiaries, or, unless an Event of Default has occurred
and is continuing, any competitor of the Company or any of its Subsidiaries or
any Affiliate of any such competitor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent and the Lenders, Issuing Lender and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.14 and 2.16 as if it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
 
132

--------------------------------------------------------------------------------

 
 
(e)            Limitations Upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.14 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent (such consent
not to be unreasonably withheld or delayed).


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section  9.7           Right of Set-off; Sharing of Payments.


(a)            If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, the Swingline Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Company or any other Credit
Party against any and all of the obligations of the Company or such Credit Party
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, the Swingline Lender or the Issuing Lender, irrespective of whether
or not such Lender, the Swingline Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Company or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Swingline Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the Swingline
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Swingline Lender, the Issuing Lender or their respective
Affiliates may have.  Each Lender, the Swingline Lender and the Issuing Lender
agree to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall
 
 
133

--------------------------------------------------------------------------------

 
 
 (i) notify the Administrative Agent of such fact, and (ii) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(A)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(B)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.


(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


Section  9.8           Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.


Section  9.9           Counterparts; Effectiveness; Electronic Execution.


(a)           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrowers, the Guarantors, the Lenders and the Administrative Agent and the
Administrative Agent shall have received copies hereof (telefaxed or otherwise),
and thereafter this Agreement shall be binding upon and inure to the benefit of
the Borrowers, the Guarantors, the Administrative Agent and each Lender and
their respective successors and permitted assigns.
 
 
134

--------------------------------------------------------------------------------

 
 
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 9.10          Severability.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.11          Integration.


This Agreement and the other Credit Documents represent the agreement of the
Company, the other Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Company, the
other Credit Parties, or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or therein.


Section 9.12          Governing Law.


This Agreement and the other Credit Documents any claims, controversy or dispute
arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the laws of the State of New
York.


Section 9.13          Consent to Jurisdiction; Service of Process and Venue.


(a)            Consent to Jurisdiction.  The Company and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Company or any other Credit Party or its
properties in the courts of any jurisdiction.
 
 
135

--------------------------------------------------------------------------------

 


(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.


(c)           Venue.  The Company and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


Section  9.14         Confidentiality.


Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Company and its obligations,
this Agreement or payments hereunder, (ii) an investor or prospective investor
in securities issued by an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender, the Issuing Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than a Credit Party.
 
 
136

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section  9.15         Acknowledgments.


The Company and the other Credit Parties each hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
creditor and debtor; and


(c)           no joint venture exists among the Lenders and the Administrative
Agent or among the Company, the Administrative Agent or the other Credit Parties
and the Lenders.


Section  9.16         Waivers of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
 
137

--------------------------------------------------------------------------------

 
 
Section  9.17         Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.


Section  9.18         Resolution of Drafting Ambiguities.


Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.


Section 9.19          Subordination of Intercompany Debt.


Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Credit Agreement; provided that in the event of and during the continuation of
any Event of Default, no payment shall be made by or on behalf of any Credit
Party on account of any Intercompany Debt.  In the event that any Credit Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Credit Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.
 
Section  9.20         Continuing Agreement.
 
 
138

--------------------------------------------------------------------------------

 
 
This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrowers, deliver all the
Collateral in its possession to the Company and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.


Section  9.21         [Reserved].


Section  9.22         Press Releases and Related Matters.


The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law (including any regulatory
disclosures required by any Governmental Authority) and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.  The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.


Section 9.23          Appointment of Company.


Each of the Subsidiary Borrowers and the Guarantors hereby appoints the Company
to act as its agent for all purposes under this Agreement and agrees that (a)
the Company may execute such documents on behalf of such Subsidiary Borrower or
Guarantor, as applicable, as the Company deems appropriate in its sole
discretion and each Guarantor and each Subsidiary Borrower shall be obligated by
all of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or the Lender to the Company
shall be deemed delivered to each Subsidiary Borrower and each Guarantor and (c)
the Administrative Agent or the Lenders may accept, and be permitted to rely on,
any document, instrument or agreement executed by the Company on behalf of each
Guarantor and each Subsidiary Borrower.
 
 
139

--------------------------------------------------------------------------------

 


Section 9.24          No Advisory or Fiduciary Responsibility.


In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Credit Party or any of their Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor WFS has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the Transactions or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or WFS has advised or is currently advising any Credit
Party or any of its Affiliates on other matters) and neither the Administrative
Agent nor WFS has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or WFS with respect to any breach or alleged breach of
agency or fiduciary duty.


Section  9.25         Responsible Officers and Authorized Officers.


The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto.  Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.29 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).
 
 
140

--------------------------------------------------------------------------------

 


Section  9.26         Concerning Joint and Several Obligations of the Borrowers.


(a)            Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.


(b)            Each of the Borrowers jointly and severally hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers with respect to the payment
and performance of all of the Credit Party Obligations, it being the intention
of the parties hereto that all the Credit Party Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them.


(c)            If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Credit Party Obligations as and when due
or to perform any of the Credit Party Obligations in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Credit Party Obligation.


(d)           The obligations of each Borrower under the provisions of this
Section constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever.


(e)            Except as otherwise expressly provided herein, each Borrower
hereby waives, to the extent permitted by law, notice of acceptance of its joint
and several liability, notice of any  Loan made under this Credit Agreement,
notice of occurrence of any Event of Default, or of any demand for any payment
under this Credit Agreement, notice of any action at any time taken or omitted
by any Lender under or in respect of any of the Credit Party Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement.  Each
Borrower hereby assents to, and waives notice of, to the extent permitted by
law, any extension or postponement of the time for the payment of any of the
Credit Party Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by any Lender in respect of
any of the Credit Party Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Credit Party Obligations or in part, at any time or times, of any security
for any of the Credit Party Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or failure to act on the part of any Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with the applicable laws or regulations thereunder which might, but
for the provisions of this Section, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section, it being the intention of each Borrower that, so long as any
of the Credit Party Obligations remain unsatisfied, the obligations of such
Borrower under this Section shall not be discharged except by performance or
payment and then only to the extent of such performance or payment.  The
obligations of each Borrower under this Section shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or any Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.
 
 
141

--------------------------------------------------------------------------------

 
 
(f)            The provisions of this Section are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against the other
Borrower or to exhaust any remedies available to it against the other Borrower
or to resort to any other source or means of obtaining payment of any of the
Credit Party Obligations or to elect any other remedy.  The provisions of this
Section shall remain in effect until all the Credit Party Obligations shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the Credit Party Obligations, is
rescinded or must otherwise be restored or returned by any Lender upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section will forthwith be reinstated in effect, as though
such payment had not been made.


   (g)            Notwithstanding any provision to the contrary contained herein
or in any other of the Credit Documents, to the extent the joint obligations of
a Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code), after taking into account, among other things,
such Borrower’s right of contribution and indemnification from each other Credit
Party under applicable law.


(h)           The Borrowers hereby agree, as among themselves, that if any
Borrower shall become an Excess Funding Borrower (as defined below), each other
Borrower shall, on demand of such Excess Funding Borrower (but subject to the
next sentence hereof and to subsection (B) below), pay to such Excess Funding
Borrower an amount equal to such Borrower’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, assets,
liabilities and debts of such Excess Funding Borrower) of such Excess Payment
(as defined below). The payment obligation of any Borrower to any Excess Funding
Borrower under this Section shall be subordinate and subject in right of payment
to the prior payment in full of the Credit Party Obligations of such Borrower
under the other provisions of this Credit Agreement, and such Excess Funding
Borrower shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such Credit Party
Obligations.  For purposes hereof, (i) “Excess Funding Borrower” shall mean, in
respect of any Credit Party Obligations arising under the other provisions of
this Credit Agreement (hereafter, the “Joint Obligations”), a Borrower that has
paid an amount in excess of its Pro Rata Share of the Joint Obligations; (ii)
“Excess Payment” shall mean, in respect of any Joint Obligations, the amount
paid by an Excess Funding Borrower in excess of its Pro Rata Share of such Joint
Obligations; and (iii) “Pro Rata Share”, for the purposes of this Section, shall
mean, for any Borrower, the ratio (expressed as a percentage) of (A) the amount
by which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Borrower
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Borrower hereunder) to (B) the amount by
which the aggregate present fair salable value of all assets and other
properties of such Borrower and the other Borrower exceeds the amount of all of
the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Borrower and the
other Borrower hereunder) of such Borrower and the other Borrower, all as of the
Closing Date (if any Borrower becomes a party hereto subsequent to the Closing
Date, then for the purposes of this Section such subsequent Borrower shall be
deemed to have been a Borrower as of the Closing Date and the information
pertaining to, and only pertaining to, such Borrower as of the date such
Borrower became a Borrower shall be deemed true as of the Closing Date).
 
 
142

--------------------------------------------------------------------------------

 
 
ARTICLE X


GUARANTY


Section 10.1          The Guaranty.


In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Providers as follows:  each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations.  If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders or the Bank Product Providers, on demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations to the extent reimbursable under Section 9.5.  The Guaranty set
forth in this Article X is a guaranty of timely payment and not of
collection. The word “indebtedness” is used in this Article X in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrowers, including specifically all Credit Party
Obligations, arising in connection with this Agreement, the other Credit
Documents or any Bank Product, in each case, heretofore, now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrowers may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
 
 
143

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).


Section 10.2          Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations to the
Lenders and any Bank Product Provider whether or not due or payable by the
Borrowers upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders and to any such Bank Product Provider, on demand, in
lawful money of the United States.  Each of the Guarantors further agrees that
to the extent that a Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Bank Product Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrowers or a
Guarantor, the estate of a Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.


Section 10.3          Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrowers or by any other party,
or (b) any other continuing or other guaranty, undertaking or maximum liability
of a guarantor or of any other party as to the Credit Party Obligations, or (c)
any payment on or in reduction of any such other guaranty or undertaking, or (d)
any dissolution, termination or increase, decrease or change in personnel by the
Borrowers, or (e) any payment made to the Administrative Agent, the Lenders or
any Bank Product Provider on the Credit Party Obligations which the
Administrative Agent, such Lenders or such Bank Product Provider repay the
Borrowers pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.
 
 
144

--------------------------------------------------------------------------------

 
 
Section 10.4          Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrowers and whether or not any other
Guarantor or any other Borrower is joined in any such action or actions.


Section 10.5          Authorization.


Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the Borrowers
or other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.


Section 10.6          Reliance.


It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrowers or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.


Section 10.7          Waiver.


(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender or any Bank Product Provider to (i) proceed
against any Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Borrowers, any other guarantor or
any other party, or (iii) pursue any other remedy in the Administrative Agent’s,
any Lender’s or any Bank Product Provider’s power whatsoever.  Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrowers, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnification
obligations), including, without limitation, any defense based on or arising out
of the disability of any Borrower, any other guarantor or any other party, or
the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrowers
other than payment in full of the Credit Party Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent or a Lender by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrowers or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated.  Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against any Borrower or any other party or any
security.
 
 
145

--------------------------------------------------------------------------------

 
 
(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or any Bank Product Provider
against the any Borrower or any other guarantor of the Credit Party Obligations
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations and any benefit of, and any right to participate in, any
security or collateral given to or for the benefit of the Lenders and/or the
Bank Product Providers to secure payment of the Credit Party Obligations until
such time as the Credit Party Obligations (other than contingent indemnification
obligations) shall have been paid in full and the Commitments have been
terminated.
 
 
146

--------------------------------------------------------------------------------

 
 
Section 10.8          Limitation on Enforcement.


The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.


Section 10.9          Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrowers, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.
 
[Signature Pages Follow]
 
 
147

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.
 

COMPANY:   PRIMO WATER CORPORATION,     a Delaware corporation      
 
By: /s/ Mark Castaneda                                                 (SEAL)  
  Name: Mark Castaneda       Title : CFO, Secretary and Assistant Treasurer    
   

 

SUBSIDIARY BORROWERS: PRIMO PRODUCTS, LLC,     a North Carolina limited
liability company      
 
By:
Primo Water Corporation, Manager               By: /s/ Mark Castaneda  (SEAL)  
  Name: Mark Castaneda        Title : CFO, Secretary and Assistant Treasurer   

 

 
PRIMO DIRECT,LLC,
    a North Carolina limited liability company      
 
By:
Primo Water Corporation, Manager               By: /s/ Mark Castaneda     (SEAL)
    Name: Mark Castaneda        Title : CFO, Secretary and Assistant Treasurer 
 

 

 
PRIMO REFILL, LLC,
    a North Carolina limited liability company      
 
By:
Primo Water Corporation, Manager               By: /s/ Mark Castaneda     
(SEAL)     Name: Mark Castaneda         Title : CFO, Secretary and Assistant
Treasurer    

 

 
PRIMO ICE, LLC,
    a North Carolina limited liability company        
 
By:
Primo Water Corporation, Manager               By: /s/ Mark Castaneda      
(SEAL)     Name: Mark Castaneda          Title : CFO, Secretary and Assistant
Treasurer           GUARANTORS: None.  

 
 
 

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT: 
WELLS FARGO BANK, NATIONAL
    ASSOCIATION, as a Lender and as     Administrative Agent on behalf of the
Lenders           By: /s/ James R. Myers     Name: James R. Myers     Title:
Senior Vice President  

 
 

--------------------------------------------------------------------------------